IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Towamencin Township,                             :
               Petitioner                        :
                                                 :
               v.                                :
                                                 :
Pennsylvania Labor Relations Board,              :   No. 789 C.D. 2020
                 Respondent                      :   Argued: June 10, 2021


BEFORE:        HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED1

MEMORANDUM OPINION BY
JUDGE COVEY                                                    FILED: October 7, 2022

               Towamencin Township (Township) petitions this Court for review of
the Pennsylvania Labor Relations Board’s (Board) July 24, 2020 Final Order (Final
Order) that dismissed in part and sustained in part the Township’s exceptions
(Exceptions) to Hearing Examiner Jack E. Marino’s (Hearing Examiner Marino)
Proposed Decision and Order (PDO), wherein the Board ruled that the Township
violated Section 6(1)(a) and (e) of the Pennsylvania Labor Relations Act (PLRA),2
as read in pari materia with the act commonly referred to as Act 111.3 The Township

       1
          The vote of the panel of judges that heard this case resulted in a 2 to 1 vote to reverse.
Pursuant to this Court’s Internal Operating Procedures, all commissioned judges vote on the
opinion. Currently, there is a vacancy among the commissioned judges of this Court and a 4-4 tie
vote resulted. Accordingly, this opinion is filed pursuant to Section 256(b) of the Internal
Operating Procedures of the Commonwealth Court, 210 Pa. Code § 69.256(b).
        2
          Act of June 1, 1937, P.L. 1168, as amended, 43 P.S. § 211.6(1)(a), (e).
        3
          Act of June 24, 1968, P.L. 237, as amended, 43 P.S. §§ 217.1-217.12. “Act 111 gives
police and fire personnel, who are not permitted to strike, the right to bargain collectively with
their public employers.” Fraternal Ord. of Police Fort Pitt Lodge No. 1 v. City of Pittsburgh, 203
A.3d 965, 966 n.3 (Pa. 2019); see also City of Pittsburgh v. Fraternal Ord. of Police Fort Pitt
Lodge No. 1, 111 A.3d 794 (Pa. Cmwlth. 2015).
presents four issues for this Court’s review: (1) whether the Board misapplied the
Family and Medical Leave Act of 1993 (FMLA);4 (2) whether the Board erred as a
matter of law by concluding that the Township violated a past practice concerning
designation of FMLA leave for pregnancy and childbirth; (3) whether the Board
considered and decided issues beyond the scope of a Charge of Unfair Labor
Practices (Charge) and Complaint; and (4) whether the Board’s findings of fact are
supported by substantial evidence.


                                       Background
              The Officers of the Towamencin Township Police Department (Union)
is the collective bargaining representative for the Township’s police officers.5
Pursuant to Act 111 and the PLRA, the Township and the Union are parties to a
collective bargaining agreement (CBA),6 which governs the terms and conditions of
the Township’s police officers’ employment. Relevant to this appeal, Section XIII
of the CBA grants every Township police officer “unlimited [s]ick [l]eave,” subject
to the following relevant requirements:

              A. SICK LEAVE may only be used for bona fide sickness
              or injury which prevents an [o]fficer from performing his
              or her official duties and confines the [o]fficer to bed or
              home for the purpose of recovery, except when the
              [o]fficer has left the home to seek medical consultation
              and/or treatment which may or may not include
              hospitalization.
              ....


       4
          29 U.S.C. §§ 2601; 2611-2620; 2631-2636; 2651-2654. In Section 2654 of the FMLA,
29 U.S.C. § 2654, Congress authorized the United States Department of Labor to promulgate
regulations necessary to carry out the FMLA’s requirements.
        5
          At the relevant time, the Township employed 23 police officers.
        6
          The relevant CBA was effective January 1, 2016 to December 31, 2019. See Reproduced
Record (R.R.) at 12a.
                                             2
               E. OFF-DUTY DISABILITY. Any officer, who is
               unable to perform the essential duties of his/her position
               as a police officer . . . as a result of a non-work related
               injury or accident, for a continuous period of more than 90
               days, shall be required to apply for disability
               insurance. . . . [B]eginning on the 91st day, the Township
               shall continue to pay said officer at 80% of his/her salary
               prior to the onset of the accident or illness for five (5) years
               or until the date of retirement, whichever is earlier . . . .

Board Br., App. A (CBA) at 23-24. The CBA does not contain any FMLA
provisions, and the Township does not have a separate, written FMLA policy for
its police officers.7
               Detective Jamie Pierluisse (Detective Pierluisse)8 has been a Township
police officer since 2008. She was the Township’s only female police officer, and
the first and only officer to take leave under the FMLA for the birth of a child. In
2016, while pregnant with her first child, health issues required Detective Pierluisse
to take leave from work in March 2016, seven months before her baby was due.9
Detective Pierluisse took 90 days of short-term disability, during which she received
100% of her Township salary pursuant to the CBA. Detective Pierluisse also applied
for long-term disability benefits, which eventually paid her 80% of her salary until
she was cleared to return to duty. On May 6, 2016, the Township’s Finance Director
Maureen Doyle (Doyle) sent Detective Pierluisse a letter notifying her that her long-
term disability would commence on June 18, 2016, explaining:


       7
          There is also no record evidence that the CBA contains a maternity leave policy, or that
the Township had a maternity leave policy applicable to its police officers.
        8
          Detective Pierluisse has since accepted a position as Detective in the Township’s Criminal
Investigations Unit.
        9
           Although the Board declared that Detective Pierluisse’s 2016 disability was prenatal or
pregnancy-related, see Final Order at 1, Hearing Examiner Marino made no such finding, see
Township Br. Ex. A (PDO) at 2, R.R. at 113a (“During her first pregnancy, Detective Pierluisse
had to go out on leave on March 19[] or 21, 2016, approximately six months before the birth of
her first child.” Finding of Fact 5). While implied, it is not clear based on the record before this
Court that Detective Pierluisse’s 2016 disability was prenatal or pregnancy-related.
                                                 3
               Chief [of Police, Paul T.] Dickinson [(Chief Dickinson)]
               informed me you plan to take FMLA time to care for your
               baby. The paperwork is enclosed. Our policy[10] states
               you’ll have 12 weeks available to you. You will have to
               use benefit time (excluding sick days) first and unpaid
               leave for the balance of the 12[-]week period.

Reproduced Record (R.R.) at 66a.
               Detective Pierluisse gave birth to her first child by Cesarian section (C-
section) on October 5, 2016. On October 13, 2016, Township Manager Robert Ford
(Ford) sent a letter to Detective Pierluisse, stating:

               I understand that you delivered your baby on October 5,
               2016[,] via [C-]section, and that you are not currently
               cleared to return to work, with or without accommodation.
               Under these circumstances, your absence due to the birth
               and/or care of your newborn child is FMLA[-]qualifying.
               Therefore, the Township is designating your absence as
               FMLA leave beginning on October 5, 2016, the date of
               your delivery. Your FMLA leave will run concurrently
               with the receipt of any disability benefits, as permitted by
               the FMLA and in accordance with the terms of the
               Township’s FMLA policy, a copy of which is enclosed. I
               have also attached a notice of designation of your leave.
               It is our understanding that you wish to use twelve (12)
               weeks of FMLA leave. Your leave of absence is therefore
               approved through December 28, 2016.

R.R. at 67a.
               However, at some point thereafter, the Township realized that
Detective Pierluisse was not eligible for FMLA leave because she had not worked
the required 1,250 hours in the previous 12-month period.11                    The Township


       10
          The Township’s FMLA policy is only included in the Township’s civilian employee
handbook, which does not apply to police officers. See R.R. at 35a, 44a-45a, 55a, 58a-59a.
       11
          The Township notified Detective Pierluisse’s counsel of her ineligibility. Although the
Township did not notify her directly, Detective Pierluisse was aware that there had been some
issue with her FMLA eligibility.
                                               4
nevertheless maintained its approval of Detective Pierluisse’s absence for 12 weeks
of leave (i.e., through December 28, 2016). Detective Pierluisse received long-term
disability benefits for 8 weeks after she gave birth, and then used her paid time off
(i.e., vacation and holiday time) (PTO) to cover her remaining 4 weeks in 2016. See
R.R. at 20a, 43a, 86a. She returned to duty on January 2, 2017.
                Detective Pierluisse became pregnant again in 2017. On October 31,
2017, Detective Pierluisse informed the Township that her doctor instructed her to
stop working as of November 22, 2017.                 The Township approved Detective
Pierluisse’s use of PTO to cover the week of November 22 through 26, 2017, and
she began her leave of absence effective November 27, 2017. Detective Pierluisse
again took 90 days of short-term disability, during which she received 100% of her
Township salary pursuant to the CBA. Detective Pierluisse also applied for long-
term disability benefits, which paid her 80% of her salary until she was cleared to
return to duty.
                On December 5, 2017, Ford and Doyle called Detective Pierluisse and
notified her that she was approved for FMLA leave for the birth of her second child
as of November 27, 2017, the day she stopped working. Detective Pierluisse
expressed that she had expected her leave to run the way it had in 2016, such that
she would have 12 weeks after the birth to care for her child, heal from the second
C-section, and physically prepare for her return to duty. See R.R. at 21a, 26a. Ford
informed Detective Pierluisse that if she needed additional time off after she was
cleared to return to work, she could discuss that with Chief Dickinson or the Police
Department’s Lieutenant.12 See R.R. at 51a, 57a.
                By December 5, 2017 letter, Ford confirmed:




      12
           The record does not contain the Lieutenant’s name.
                                                5
              Your absence due to your pregnancy, birth, and care of
              your newborn child is [FMLA-]qualifying.[13] Therefore,
              the Township is designating your absence as FMLA leave
              beginning on November 27, 2017, the date that you went
              out on leave. Your FMLA leave will run concurrently
              with the receipt of any disability benefits, as permitted by
              the FMLA and in accordance with the terms of the
              Township’s FMLA policy, a copy of which is enclosed. I
              have also attached a notice of designation of your leave.
              It is our understanding that you wish to use twelve (12)
              weeks of FMLA leave. Your leave of absence pursuant to
              the FMLA is approved and your period of FMLA will run
              through February 18, 2018. If you do not wish to utilize
              twelve (12) weeks of leave or your circumstances change,
              please contact [Doyle] or me . . . .

R.R. at 77a-78a. The Township enclosed an FMLA Notice of Eligibility and Rights
& Responsibilities form (Form WH-381) on which the Township designated that
Detective Pierluisse was eligible for 12 weeks of FMLA leave for a serious health
condition beginning November 27, 2017. See R.R. at 79a. The Form WH-381
reflected that Detective Pierluisse would be required to “use [her] available paid . . .
vacation, and/or other leave during [her] FMLA absence[,]”14 and report her status
every four weeks. R.R. at 80a.
              Detective Pierluisse gave birth to her second child by C-section on
January 10, 2018. On January 12, 2018, the Union notified the Township:

              We believe the FMLA should be effective with a new
              starting date of Wednesday[,] January 10[,] 2018[,]
              coinciding with the birth [of] Detective Pierluisse’s second
              child. This would follow with [the] doctrine of past


       13
           The Township designated on the FMLA form that Detective Pierluisse’s “own serious
health condition” was the FMLA-qualifying event. R.R. at 79a; see also R.R. at 59a.
Notwithstanding, the Township’s December 5, 2017 letter and Ford’s testimony confirmed, and
the Township does not dispute, that Detective Pierluisse’s entire leave was FMLA-qualifying.
        14
           The Form WH-381 explained: “This means that you will receive your paid leave and the
leave will also be considered protected FMLA leave and counted against your FMLA leave
entitlement.” R.R. at 80a.
                                              6
               practice established by the [T]ownship and how it was
               applied to Detective Pierluisse’s first pregnancy leave.
               Again[,] said [p]ast practice was established during
               Detective Pierluisse’s first pregnancy when the FMLA
               leave was applied from the date of birth[] of [her] daughter
               Amelia, rather than the day Detective Pierluisse started
               sick leave. The current FMLA leave having already been
               started by the [T]ownship is now going against said past
               practice. We further believe this is actually a matter of
               collective bargaining. We wish to avoid litigation and the
               legal bill this will generate for both sides in said matter.
               We request the [T]ownship [sic] reverse its current
               position.

R.R. at 87a.
               On January 16, 2018, the Union filed the Charge with the Board,
alleging therein that the Township violated Section 6(1)(a) and (e) of the PLRA, as
read in pari materia with Act 111, by designating Detective Pierluisse’s absence as
FMLA-protected leave beginning on November 27, 2017 (the date her leave began),
rather than on January 10, 2018 (the date she gave birth to her second child). See
R.R. at 4a-5a. The Union declared that, by designating Detective Pierluisse’s
absence as FMLA leave on the earlier date, the Township unilaterally changed its
policy of commencing FMLA leave for childbirth on the date of delivery without
negotiating with the Union, and violated an alleged past practice established during
Detective Pierluisse’s leave of absence for the birth of her first child. See id. After
reviewing the Charge, on January 31, 2018, the Board issued a Complaint and Notice
of Hearing. See R.R. at 6a-12a.
               On February 1, 2018, the Township responded to the Union’s January
12, 2018 notice, in pertinent part, as follows:

               After thorough review of the circumstances, the Township
               has concluded that it appropriately designated Detective
               Pierluisse’s absence as FMLA leave beginning on
               November 27, 2017, the date she qualified for leave under

                                            7
               the statute. Therefore, the Township will deny your
               request that it revise its designation of leave.
               As an initial matter, the decision to designate leave as
               FMLA under these circumstances constitutes a managerial
               prerogative.     The manner in which the Township
               designated [Detective] Pierluisse’s leave previously did
               not establish a past practice contrary to the Township’s
               position; it is an example of how the Township handled
               one prior situation, not evidence of how the Township has
               reacted to a recurring situation.
               In addition, the factual circumstances surrounding
               Detective Pierluisse’s prior leave are distinguishing.
               Specifically, as explained to [the Union’s counsel] in
               correspondence dated November 11, 2016, the Township
               approved Detective Pierluisse for FMLA leave in 2016 in
               error, since she had not worked the required 1,250 hours
               to be eligible for leave. However, the Township granted
               her [] leave commencing at the birth of her first daughter,
               because it had previously communicated approval of her
               request for leave.
               The Township will consider any requests to use accrued
               paid leave to extend Detective Pierluisse’s absence beyond
               March 6, 2018, the date her [l]ong[-t]erm [d]isability leave
               will expire.

R.R. at 94a-95a.
               Detective Pierluisse returned to duty on March 7, 2018, after her
obstetrician issued her eight-week postpartum medical clearance.15 See R.R. at 71a.
However, Detective Pierluisse used PTO and worked only two days per week for the
next four weeks. See R.R. at 23a.


       15
          Although Detective Pierluisse testified that she had concerns about her physical ability
to perform her job duties when she returned to work, see R.R. at 22a-23a, she admitted that she
did not share them with Ford or Chief Dickinson and, although she purportedly expressed them to
her doctor, her doctor nevertheless released her to return to work without limitations. See R.R. at
29a-32a, 61a.
        According to the Board, had the Township applied Detective Pierluisse’s FMLA leave as
she requested, she would have had off work until April 4, 2018, to care for her second child. See
Board Br. at 6 n.1.
                                                8
             Hearing Examiner Marino conducted a hearing on May 10, 2019. See
R.R. at 13a-105a. Detective Pierluisse testified that during her December 5, 2017
conversation with Ford, after telling him that she anticipated her FMLA leave
running from the date she gave birth to her second child, Ford informed her that the
Township had adopted a new FMLA policy for its police officers, and he had no
choice but to calculate her FMLA-qualifying leave on the day her leave began -
November 27, 2017. See R.R. at 21a-22a. She expressed to him that, based on her
reading of the FMLA, she could choose when her FMLA leave would commence;
however, Ford responded that, although she had a choice, the Police Department was
short on police officers and the Township “really needed [her] back.” R.R. at 21a.
Detective Pierluisse recalled expressing her concerns to Ford about not being
physically capable of returning by the Township’s February 18, 2018 deadline, and
Ford rejoined: “Well, we’ll be sorry to see you go.” R.R. at 21a.
             Ford admitted that, although he is part of the Township’s collective
bargaining team, he has never bargained with the Union about applying the FMLA,
and it is not included in the CBA. See R.R. at 50a, 53a, 55a. He explained that the
Township relied upon the FMLA itself and the United States Department of Labor
(DOL), Employment Standards Administration, Wage and Hour Division, Fact
Sheet #28 (DOL Fact Sheet #28), in making its decision. See R.R. at 56a, 90a, 98a-
105a. Ford claimed that the Township did not change its FMLA policy; rather, over
the intervening time between Detective Pierluisse’s pregnancies, the Township
learned more about the FMLA’s requirements. See R.R. at 51a, 54a, 57a, 59a. He
also testified that staff predictability is important when managing the Township’s
police officer coverage, and the Police Department was in a constant flux because
of absences due to retirement vacancies, administrative leaves, new hires, training,
vacations, illnesses, and/or injury. See R.R. at 62a-63a.


                                          9
            The parties filed post-hearing briefs. On October 24, 2019, Hearing
Examiner Marino issued the PDO, wherein he concluded that “[t]he Township has
committed unfair labor practices within the meaning of Section 6(1)(a) and (e) of
the PLRA as read in pari materia with Act 111,” because the FMLA is a mandatory
subject of bargaining, and the Township unilaterally changed a past practice of
allowing officers to dictate when to commence FMLA leave. Township Br. Ex. A
(PDO) at 17. Hearing Examiner Marino ordered the Township to, inter alia:
immediately restore its FMLA policy that was in place prior to December 5, 2017;
permit officers to choose when they take FMLA leave, and cease requiring officers
to commence FMLA leave concurrently with paid leave benefits against their will;
immediately reimburse Detective Pierluisse for any out-of-pocket expenses,
including day care expenditures and other related costs; and immediately make
Detective Pierluisse whole for any leave use affected by the expiration of her FMLA-
designated leave before 12 weeks following the birth of her second child. See PDO
at 18.
            On November 13, 2019, the Township filed the Exceptions, arguing
that Hearing Examiner Marino misconstrued the fundamental principles underlying
the FMLA and interpretive legal authorities to conclude that the Township
committed an unfair labor practice. See R.R. at 106a-130a. Specifically, the
Township asserted:

            8. [] Hearing Examiner [Marino] erred as a matter of law
            and abused his discretion and authority by requiring the
            Township to ignore its statutory obligation to designate
            qualified leave taken by eligible employees as leave
            protected by the FMLA.
            9. [] Hearing Examiner [Marino] erred as a matter of law
            in concluding that designation of FMLA leave is not a
            managerial prerogative. ([PDO] pp. 15-17). In reaching
            this conclusion, [] Hearing Examiner[] [Marino’s]

                                        10
                decision was contrary to the provisions of the FMLA and
                the overall policies and goals of Act 111 and the [PLRA].
                10. [] Hearing Examiner [Marino] erred as a matter of law
                and abused his discretion by concluding that a single prior
                instance regarding designation of FMLA leave for the
                birth of a child was legally sufficient to establish a binding
                past practice of the parties. ([PDO] p. 16).
                11. [] Hearing Examiner [Marino] erred as a matter of law
                in concluding that the Township’s designation of leave
                pursuant to its obligations under the FMLA operates as a
                “sword” to “reduce the length of leave for employes who
                are temporarily unable to perform the functions of their
                jobs.” ([PDO] p. 17).
                12. [] Hearing Examiner [Marino] erred as a matter of law
                and abused his discretion by requiring public employers to
                provide leave in excess of that provided under the FMLA
                and existing case precedent. ([PDO] p. 17).

R.R. at 108a-109a. On December 6, 2019, the Union opposed the Exceptions,
claiming that Hearing Examiner Marino correctly interpreted the FMLA and found
that the Township committed an unfair labor practice. See R.R. at 131a-137a. The
Township and the Union submitted briefs in support of their positions on December
11, 2019 (see R.R. at 138a-194a), and February 28, 2020 (see R.R. at 195a-213a),
respectively.
                On July 24, 2020, the Board issued the Final Order, wherein it held that
“the reimbursement of day care expenses is not a benefit provided for in the parties’
CBA and, therefore, Detective Pierluisse is not entitled to reimbursement for those
personal expenses,” Township Br. Ex. A (Final Order) at 12, but otherwise declared
that Hearing Examiner Marino

                properly concluded that the Township violated its
                statutory duty to bargain under Section 6(1)(a) and (e) of
                the PLRA by unilaterally requiring Detective Pierluisse to
                use contractual leave concurrently with unpaid FMLA
                leave benefits contrary to its past practice of permitting

                                             11
              employes to use contractual leave prior to unpaid FMLA
              benefits.

Final Order at 13. Accordingly, the Board sustained the Township’s Exceptions in
part and dismissed them in part, and made the PDO absolute and final, as modified.
The Township appealed to this Court.16
              The parties agree, and substantial evidence supports,17 the following
relevant facts as found by Hearing Examiner Marino: the Township does not have
an FMLA leave policy for its police officers (PDO Finding of Fact (FOF) 35, R.R.
at 119a); the CBA does not address FMLA leave (FOF 35, R.R. at 119a); Detective
Pierluisse was not eligible for FMLA leave related to the pregnancy and birth of her


       16
           This Court’s “review of the Board’s order is limited to determining whether
constitutional rights were violated, whether the Board committed an error of law, or whether the
Board’s findings are supported by substantial evidence.” Bristol Twp. v. Pa. Lab. Rels. Bd., 230
A.3d 523, 526 n.6 (Pa. Cmwlth. 2020).
              Furthermore, it is well settled that a decision of the Board must be
              upheld if the Board’s factual findings are supported by substantial
              evidence, and if the conclusions of law drawn from those facts are
              reasonable, [and/or] not capricious, arbitrary, or illegal. Substantial
              evidence is more than a mere scintilla and must do more than create
              a suspicion of the existence of the fact to be established. It means
              such relevant evidence as a reasonable mind might accept as
              adequate to support a conclusion.
Lancaster Cnty. v. Pa. Lab. Rels. Bd., 124 A.3d 1269, 1286 (Pa. 2015) (citation and quotation
marks omitted).
        On August 28, 2020, the Union intervened in this matter. On December 30, 2020, the
Pennsylvania State Association of Township Supervisors filed an Amicus Curiae Brief in support
of the Township’s appeal.
        17
           “Generally, because the hearing examiner is best able to observe the manner and
demeanor of the witnesses, the Board gives deference to the hearing examiner’s decision to credit
some, all, or none of a witness’s testimony. The Board will not disturb the hearing examiner’s
credibility determinations absent compelling circumstances.” Pa. State Troopers Ass’n v. Pa.
State Police, 33 PPER ¶ 33011 (2001). Here, the Board adopted Hearing Examiner Marino’s
crediting of Detective Pierluisse’s testimony over Ford’s testimony regarding their December 5,
2017 conversation. See Final Order at 7. “[I]f the Board’s findings are supported by substantial
evidence, they are conclusive for purposes of appellate review.” Kaolin Workers Union v. Pa.
Lab. Rels. Bd., 140 A.3d 748, 751 n.6 (Pa. Cmwlth. 2016) (quoting Blue Mountain Mushroom Co.
v. Pa. Lab. Rels. Bd., 735 A.2d 742, 746 (Pa. Cmwlth. 1999)).
                                               12
first child because she had not worked the required 1,250 hours during the preceding
12 months (FOF 11, R.R. at 114a); the Township nevertheless granted Detective
Pierluisse 12 weeks of non-FMLA leave that it calculated beginning when her first
child was born (FOFs 11-14, R.R. at 114a); Detective Pierluisse became pregnant
with her second child in 2017 (FOF 15, R.R. at 114a); effective November 27, 2017,
Detective Pierluisse took leave from work for a serious health condition related to
her second pregnancy (FOFs 15-19, R.R. at 114a-115a); Detective Pierluisse
requested 12 weeks of leave after the birth of her second child (FOFs 19, 24, R.R. at
115a-117a); the Township notified Detective Pierluisse that her leave beginning on
November 27, 2017, was FMLA-qualifying (FOFs 19, 24, R.R. at 115a-117a); the
Township designated Detective Pierluisse’s leave as FMLA leave, and elected to
have it run concurrently with her paid leave (FOFs 19, 24-25, R.R. at 115a-117a);18
the Township calculated Detective Pierluisse’s FMLA leave as of November 27,
2017, when her FMLA-qualifying leave commenced (FOFs 19-20, R.R. at 115a-
116a); and Detective Pierluisse received 12 weeks of leave - the approximately 6
weeks before her second child was born was FMLA-qualifying as a serious health
condition related to her pregnancy, and the approximately 6 weeks after her child
was born was FMLA-qualifying for the birth and/or care of a newborn child (FOF
26, R.R. at 117a).


                                          Discussion
               The “institution of unfair [labor] practice charges is fueled entirely by
complainants[.]” Teamsters Local 771 v. Pa. Lab. Rels. Bd., 760 A.2d 496, 502 (Pa.
Cmwlth. 2000). Here, the Union claimed in the Charge:


       18
          As a result, Detective Pierluisse received sick leave pay for the first 90 days, and she
received long-term disability thereafter until she was medically released to return to work on
March 7, 2018. She used her available PTO to work part-time for an additional four weeks.
                                               13
               12. Policy concerning implementation of FMLA leave is
               a mandatory subject of bargaining.
               13. [Ford’s] change in the commencement of FMLA
               [leave] for the birth of [Detective Pierluisse’s] child on
               December 5, 2017, was a unilateral change in working
               conditions without bargaining with the [Union].
               14. In unilaterally changing the FMLA policy on
               December 5, 2017, the [] Township violated an established
               past practice regarding the implementation of FMLA leave
               with regard to childbirth coverage.

R.R. at 5a.19 The Union bears the burden of proving the allegations in the Charge.
Lancaster Cnty. v. Pa. Lab. Rels. Bd., 124 A.3d 1269 (Pa. 2015). The Board’s
jurisdiction to find an unfair labor practice is limited to the Charge.20 Teamsters
Local Union No. 384 v. Kennett Consol. Sch. Dist., 37 PPER ¶ 89 (2006).21 Thus,
in order to prevail on the Charge, the Union had to prove that the Township had a
policy regarding when FMLA leave for the birth and care of a newborn child

       19
           Notwithstanding the Dissent’s claim to the contrary, because the Union expressly limited
its Charge to specific instances of police officer childbirth-related FMLA leave, see R.R. at 5a,
non-childbirth-related FMLA coverage cannot be “fairly subsumed in the Union’s Charge[.]”
Towamencin Twp. v. Pa. Lab. Rels. Bd., __ A.3d __ (Pa. Cmwlth. No. 789 C.D. 2020, filed Oct.
7, 2022), slip op. at 4 (Fizzano Cannon, J., dissenting).
        Accordingly, Hearing Examiner Marino announced: “The Union specifically alleged that
the Township violated its bargaining obligation when it changed its policy of designating the start
of FMLA leave for [Detective] Pierluisse’s second pregnancy and childbirth from the policy it
applied to her first pregnancy and childbirth.” PDO at 1. The Board also framed the issue as
follows: “The Union specifically alleged that the Township violated its bargaining obligation when
it changed its policy [from when Detective Pierluisse was pregnant with and gave birth to her first
child in 2016] concerning the commencement of leave under the [FMLA] and use of contractual
paid leave.” Final Order at 1; see also Final Order at 11-12.
        20
           “As a matter of due process, a charging party may not allege one charge and then
prosecute another.” Teamsters Local Union No. 384 v. Kennett Consol. Sch. Dist., 37 PPER ¶ 89
(2006).
        21
           This Court acknowledges that, although the Board’s decisions are not binding on this
Court, they may be instructive. Cmty. Coll. of Phila. v. Pa. Lab. Rels. Bd., 205 A.3d 436 (Pa.
Cmwlth. 2019).




                                                14
commenced after FMLA leave for a prenatal or pregnancy-related serious health
condition, that it unilaterally changed such policy, and that the change was a
mandatory subject of bargaining.
             Hearing Examiner Marino nevertheless restated the issue and in doing
so expanded the Charge, stating:

             The issue under consideration in this case is whether the
             Township violated Section 6(1)(a) and (e) of the PLRA as
             read with Act 111 when it designated the commencement
             of FMLA leave for [Detective] Pierluisse when she left
             work for an FMLA[-]qualifying event resulting from her
             incapacity to perform police officer duties due to her
             second pregnancy and when she desired to use negotiated
             paid leave benefits instead of FMLA[-]designated leave,
             as the Township permitted during her first pregnancy. The
             Township argues that an employer has an obligation and
             responsibility[] under [DOL’s] Regulations[] to designate
             qualifying leave as FMLA leave within five business
             days[,] and that a failure to do so could subject an
             employer to liability. (Township Br[.] at 9.) The case law
             in this area from multiple jurisdictions holds contrary to
             the Township’s position and draws a distinction between
             designating leave as FMLA[-]qualifying and mandating
             that employes take leave under the FMLA instead of using
             other leave benefits.

PDO at 8.
             On review of the Township’s Exceptions, the Board further broadened
the issue:

             [T]he issue presently before us . . . [is] whether an
             employer is required to collectively bargain over the
             discretionary aspects of the FMLA before implementing a
             leave policy prohibiting the “stacking” of leave benefits
             where two FMLA-qualifying absences occur back-to-
             back, such as here, where the employe suffered her own
             serious health condition which was then followed by the
             necessity to care for a newborn child.
Final Order at 11.

                                        15
               Relative to the Board’s enlarged issue, the Township argues that, since
Detective Pierluisse’s November 27, 2017 leave for a serious health condition
related to her second pregnancy was clearly FMLA-qualifying, the Township lacked
discretion to delay counting the 12 weeks until the child was born, and the
Township’s election to have Detective Pierluisse’s FMLA leave run concurrently
with her paid leave is a managerial prerogative,22 not a mandatory subject of
bargaining. See Township Br. at 38, 41. The Township asserts that, in reaching its
decision to the contrary, the Board misapplied the FMLA by interpreting that an
employer must bargain over its obligation to designate qualifying leave taken by
eligible employees or provide more leave than the FMLA requires.23
               The Board responds:

               To be clear, the Board is not saying that the Township
               cannot require an employe to run FMLA leave entitlement
               concurrent with paid sick leave benefits when
               experiencing a serious medical condition, other than a
               pregnancy prior to the birth of a child.[24] Neither is the

       22
           The Board asserts in its brief that the Township waived its argument that designation of
FMLA leave is not subject to bargaining because it is a managerial prerogative by failing to raise
it before the Board. See Board Br. at 27 n.12. However, Hearing Examiner Marino acknowledged
in the PDO that the Township had raised that issue, see PDO at 12, R.R. at 123a, and the Township
raised that argument in its Exceptions and brief in support thereof. See Exceptions at 3, R.R. at
108a; Br. in Support of Exceptions at 16-23, R.R. at 153a-160a. Because the Township raised the
issue before the Board, it is not waived.
        23
            This Court addresses the Township’s claim that the Board’s findings of fact are not
supported by substantial evidence. The Township’s other issues - that the Board erred by
concluding that the Township violated a past practice, and the Board decided matters beyond the
scope of the Charge - will be addressed herein in conjunction with this Court’s analysis of this
issue.
        24
           The Dissent contends that what it terms “sick leave and parental leave under the FMLA”
are so “inextricably intertwined,” Towamencin Twp., __ A.3d at __, dissenting slip op. at 3, that
the Board’s consideration of the Township’s prior sick leave approval for a male police officer’s
knee and hip surgery was relevant in adjudicating this matter, and “fairly subsumed in the Union’s
Charge.” Id., __ A.3d at __, dissenting slip op. at 4. However, not only do the FMLA and DOL’s
Regulations refer to and provide for those two circumstances separately, see Section 2612(a)(1)(A)
and (D) of the FMLA, 29 U.S.C. § 2612(a)(1)(A) and (D); see also Section 825.112(a)(1) and (4)
                                                16
               Board proposing that employers are required to provide
               for more than 12 weeks of FMLA[ ]leave for the care of a
               . . . newborn. It is the Board’s position that by changing
               the manner in which it had allowed an employe to use the
               paid sick leave provisions contained in the parties’ CBA
               during pregnancy, and use FMLA leave in connection with
               the care of the newborn child, without bargaining that
               change with the Union, the Township violated Section
               6(1)(a) and (e) of the PLRA, as read in pari materia with
               Act 111.

Final Order 18-19 (footnote omitted).
               This Court necessarily begins its review with a comprehensive analysis
of the FMLA and PLRA/Act 111.




of DOL’s Regulations, 29 C.F.R. § 825.112(a)(1) and (4), but they serve fundamentally different
purposes. FMLA leave for a serious health condition pursuant to Section 2612(a)(1)(A) of the
FMLA protects an employee’s job for up to 12 weeks during which the employee is physically
incapable of doing his/her job, and it ceases when the employee regains his/her physical ability to
do his/her job duties. FMLA leave for birth and/or newborn childcare under Section 2612(a)(1)(D)
of the FMLA, protects an employee’s job after a child is born, regardless of the employee’s
physical ability to do the job, and may be taken up to a maximum of whatever remains of the
employee’s 12 weeks of FMLA protection in a given year. Moreover, the Township and the Union
specifically negotiated police officer sick leave, which does not extend to a police officer’s leave
for birth and/or care of a newborn child. See Board Br., App. A (CBA) at 23-24. They could have,
but did not, negotiate a police officer’s leave for birth and/or care of a newborn child and, thus,
are bound by the minimum unpaid leave to care for a newborn child mandated by Congress.
Accordingly, the Board could not reasonably conclude that FMLA leave necessitated by a serious
health condition is inextricably intertwined in the Union’s Charge related solely to FMLA leave
for the birth and/or newborn childcare.
        Further, because the Union’s Charge and the Board’s argument (i.e., “in the case of an
employe’s pregnancy and childbirth, the Township is required to collectively bargain over its
concurrent application of the 12[ ]weeks of FMLA [leave] to the unlimited sick and disability
benefits available for the employe’s use during her pregnancy under the CBA[,]” Board Br. at 15
(emphasis added)), are expressly limited to the circumstances of the Township’s calculation of
FMLA leave for an employee who experiences a prenatal- or pregnancy-related serious health
condition and also seeks FMLA leave for the birth and/or care for a newborn child, the Board erred
by relying on the Township’s actions relative to leave taken by a male police officer for knee and
hip surgery. See R.R. at 44a-45a. The Board clearly limited its decision to sick leave use during
pregnancy and leave related to post-birth childcare, see Final Order at 18-19, and here concedes
that this case presents “unique circumstances.” Board Br. at 17 n.7.
                                                17
   1. FMLA
               The FMLA is a job protection statute. See Nev. Dep’t of Hum. Res. v.
Hibbs, 538 U.S. 721 (2003), and 29 C.F.R. § 825.207; see also Tredyffrin/Easttown
Sch. Dist. v. Tredyffrin/Easttown Educ. Ass’n, 56 A.3d 17 (Pa. Cmwlth. 2012).
Section 2612(a)(1) of the FMLA guarantees that “an eligible employee[25] shall be
entitled to a total of 12 workweeks of [unpaid26] leave during any 12-month
period”27 for FMLA-specified family and medical reasons, 29 U.S.C. § 2612(a)(1)
(emphasis added), during which the employer must maintain the employee’s group
health plan coverage, see Section 2614(c) of the FMLA, 29 U.S.C. § 2614(c), and
after which the employee shall be “reinstate[d] . . . to the position of employment
held before leave or to an ‘equivalent position.’” Tredyffrin/Easttown Sch. Dist., 56
A.3d at 19 n.2 (quoting 29 U.S.C. § 2614(a)(1)(B)).
               Specifically,

               [e]mployers covered by [the] FMLA[28] are required to
               grant leave to eligible employees:




       25
           An “eligible employee” is “an employee who has been employed . . . for at least 12
months by the employer . . . [] and [] for at least 1,250 hours of service with such employer during
the previous 12-month period.” Section 2611(2)(A) of the FMLA, 29 U.S.C. § 2611(2)(A).
        26
           “FMLA leave is unpaid leave.” Section 825.207(a) of DOL’s Regulations, 29 C.F.R. §
825.207(a).
        27
           Section 825.200(b) of DOL’s Regulations, 29 C.F.R. § 825.200(b), states that the
employer may choose a calendar year, a fixed year (i.e., fiscal year of anniversary date, a 12-month
period measured forward from the employee’s first FMLA leave), or a rolling 12-month period
(measured backward from when the employee uses qualifying leave). The Township utilized a
rolling 12-month period in 2017. See R.R. at 80a.
        28
           Public agencies, including political subdivisions of a state, like the Township, are
employers covered by the FMLA. See Section 203(x) of the federal Fair Labor Standards Act of
1938, 29 U.S.C. § 203(x), and Section 2611(4)(A)(iii) of the FMLA, 29 U.S.C. § 2611(4)(A)(iii).
Although the FMLA applies to private employers with 50 or more employees, Section 825.104(a)
of DOL’s Regulations specifies that “[p]ublic agencies are covered employers without regard to
the number of employees employed.” 29 C.F.R. § 825.104(a).
                                                18
               (1) For birth of a son or daughter, and to care for the
               newborn child (see [Section 825.120 of DOL’s
               Regulations, 29 C.F.R.] § 825.120);[29]
               ....
               (4) Because of a serious health condition that makes the
               employee unable to perform the functions of the
               employee’s job (see [Sections 825.120 of DOL’s
               Regulations, 29 C.F.R.] §§ 825.113[,] 825.123)[.]

Section 825.112(a) of DOL’s Regulations, 29 C.F.R. § 825.112(a) (italics added);
see also Section 2612(a)(1)(A), (D) of the FMLA, 29 U.S.C. § 2612(a)(1)(A), (D);
Section 825.113 of DOL’s Regulations (Serious Health Condition), 29 C.F.R. §
825.113; Section 825.120 of DOL’s Regulations (Leave for Pregnancy or Birth), 29
C.F.R. § 825.120.
               Although, “[g]enerally, FMLA leave is unpaid leave[,]” 29 C.F.R. §
825.207(a), Section 2612(d)(2)(A) of the FMLA specifies:

               An eligible employee may elect, or an employer may
               require the employee, to substitute [(run concurrently)]
               any of the accrued paid vacation leave, personal leave, or
               family leave of the employee for leave provided under
               [FMLA Section 2612(a)(1)(A) (relating to the birth of a
               child)] for any part of the 12-week period of such leave
               under such subsection.

29 U.S.C. § 2612(d)(2)(A) (emphasis added). Section 2612(d)(2)(B) of the FMLA
similarly specifies, relative to serious health conditions:

               An eligible employee may elect, or an employer may
               require the employee, to substitute [(run concurrently)]
               any of the accrued paid vacation leave, personal leave, or
       29
          Section 825.112(b) of DOL’s Regulations provides: “The right to take leave under [the]
FMLA applies equally to male and female employees. A father, as well as a mother, can take
family leave for the birth . . . of a child.” 29 C.F.R. § 825.112(b). Section 825.120(a)(1) of DOL’s
Regulations also states: “Both parents are entitled to FMLA leave for the birth of their child.” 29
C.F.R. § 825.120(a)(1). In addition, Section 825.120(a)(2) of DOL’s Regulations declares that
“[b]oth parents are entitled to FMLA leave to be with the healthy newborn child (i.e., bonding
time) during the 12-month period beginning on the date of birth.” 29 C.F.R. § 825.120(a)(2).
                                                19
              family leave of the employee for leave provided under
              [FMLA Section 2612(a)(1)(D) (relating to a serious health
              condition)] for any part of the 12-week period of such
              leave, except that nothing in this subchapter shall require
              an employer to provide paid sick leave or paid medical
              leave in any situation in which such employer would not
              normally provide any such paid leave.

29 U.S.C. § 2612(d)(2)(B) (emphasis added).
              Procedurally,

              [a]n employee taking leave under the FMLA must provide
              at least verbal notice to the employer sufficient to make
              the employer aware that the employee needs FMLA-
              qualifying leave. [See] 29 C.F.R. § 825.302(c). The
              employee need not expressly assert rights under the
              FMLA or even mention the FMLA, but may state only that
              leave is needed for an expected birth or adoption, for
              example. Id. If it is necessary to have more information
              about whether FMLA leave is being sought by the
              employee, the employer must inquire further of the
              employee and obtain the necessary details of the leave to
              be taken. Id.

Eshbach v. Unemployment Comp. Bd. of Rev., 855 A.2d 943, 948 (Pa. Cmwlth.
2004); see also Section 825.301 of DOL’s Regulations, 29 C.F.R. § 825.301.
              Once an employer is aware of an eligible employee’s need for
potentially FMLA-qualifying leave, the employer must take affirmative steps to
process the leave request. Section 825.300(b)(1) of DOL’s Regulations mandates:

              When an employee requests FMLA leave, or when the
              employer acquires knowledge that an employee’s leave
              may be for an FMLA-qualifying reason, the employer
              must notify the employee of the employee’s eligibility to
              take FMLA leave within five business days, absent
              extenuating circumstances. . . . Employee eligibility is
              determined (and notice must be provided) at the
              commencement of the first instance of leave[30] for each

        Optional DOL Form WH-381, which satisfies an employer’s eligibility notice obligation
       30

under Section 825.300(b)(1) of DOL’s Regulations, is available on DOL’s website. See
www.dol.gov/sites/dolgov/files/WHD/legacy/files/WH-381.pdf (last visited Oct. 6, 2022); see
                                             20
             FMLA-qualifying reason in the applicable 12-month
             period. See [Section] . . . 825.200(b) [of DOL’s
             Regulations, 29 C.F.R. § 825.200(b)].

29 C.F.R. § 825.300(b)(1). Section 825.301(a) of DOL’s Regulations declares, in
relevant part: “Once the employer has acquired knowledge that the leave is being
taken for a[n] FMLA-qualifying reason, the employer must notify the employee as
provided in [Section 825.300(d) of DOL’s Regulations, 29 C.F.R.] § 825.300(d).”
29 C.F.R. § 825.301(a).
             Section 825.300(d) of DOL’s Regulations further requires, in pertinent
part:

             (1) The employer is responsible in all circumstances for
             designating leave as FMLA-qualifying, and for giving
             notice of the designation to the employee as provided in
             this section. When the employer has enough information
             to determine whether the leave is being taken for a FMLA-
             qualifying reason (e.g., after receiving a certification), the
             employer must notify the employee whether the leave will
             be designated and will be counted as FMLA leave within
             five business days absent extenuating circumstances. . . .
             If the employer determines that the leave will not be
             designated as FMLA-qualifying (e.g., if the leave is not
             for a reason covered by [the] FMLA or the FMLA leave
             entitlement has been exhausted), the employer must notify
             the employee of that determination. If the employer
             requires paid leave to be substituted for unpaid FMLA
             leave, or that paid leave taken under an existing leave plan
             be counted as FMLA leave, the employer must inform the
             employee of this designation at the time of designating the
             FMLA leave.
             ....
             (6) The employer must notify the employee of the amount
             of leave counted against the employee’s FMLA leave
             entitlement. If the amount of leave needed is known at the
             time the employer designates the leave as FMLA-

also 29 C.F.R. § 825.300(b)(2). The Township issued a Form WH-381 to Detective Pierluisse
with its December 5, 2017 letter.
                                           21
               qualifying, the employer must notify the employee of the
               number of hours, days, or weeks that will be counted
               against the employee’s FMLA leave entitlement in the
               designation notice. . . .[31]

29 C.F.R. § 825.300(d). Pursuant to Section 825.300(e) of DOL’s Regulations, an
employer that fails to carry out or interferes with an employee’s FMLA rights may
be liable for compensation, actual monetary losses, and/or other appropriate relief.32
See 29 C.F.R. § 825.300(e); see also 29 C.F.R. § 825.301(e).
               Moreover, Section 2653 of the FMLA states: “Nothing in th[e FMLA]
. . . shall be construed to discourage employers from adopting or retaining leave
policies more generous than any policies that comply with the requirements under
th[e FMLA] . . . .”33 29 U.S.C. § 2653; see also 29 C.F.R. § 825.700(b). “Nothing
in th[e FMLA] . . . shall be construed to diminish the obligation of an employer to
comply with any [CBA] or any employment benefit program or plan that provides
greater . . . rights to employees than the rights established under th[e

       31
           Optional DOL FMLA Designation Notice form WH-382 (Form WH-382), which
satisfies an employer’s designation notice obligations under Section 825.300(d)(1) of DOL’s
Regulations,         is       available       on         DOL’s         website.                 See
www.dol.gov/sites/dolgov/files/WHD/legacy/files/WH-382.pdf (last visited Oct. 6, 2022); see
also 29 C.F.R. § 825.300(d)(4). “If[, as in the instant matter,] the employer has sufficient
information to designate the leave as FMLA leave immediately after receiving notice of the
employee’s need for leave, the employer may provide the employee with the designation notice at
that time.” 29 C.F.R. § 825.300(d)(2); see also DOL Fact Sheet #28: “When the employer has
enough information to determine that leave is being taken for a FMLA-qualifying reason, the
employer must notify the employee that the leave is designated and will be counted as FMLA
leave. Employers may use the optional [F]orms WH-381 and WH-382 prepared by [DOL] to meet
these notification requirements.” R.R. at 104a. Although it is not clear whether the Township
issued Form WH-382 to Detective Pierluisse relative to her FMLA leave request, the Township’s
December 5, 2017 letter supplied Detective Pierluisse with the necessary notice of its designation,
in accordance with Section 825.300(d) of DOL’s Regulations. See R.R. at 77a-78a.
        32
           “[A]n employer violates the FMLA when it violates either the FMLA statute itself . . .
or its implementing [DOL R]egulations.” Bradley v. Mary Rutan Hosp. Assoc., 322 F. Supp. 2d
926, 937 (S.D. Ohio 2004).
        33
           Likewise, “[n]othing in [the] FMLA supersedes any provision of [s]tate or local law that
provides greater family or medical leave rights than those provided by [the] FMLA.” 29 C.F.R. §
825.701(a). The parties have not proffered that Pennsylvania or the Township has any such law.
                                                22
FMLA] . . . [,]”34 Section 2652(a) of the FMLA, 29 U.S.C. § 2652(a), and “[t]he
rights established for employees under th[e FMLA] . . . shall not be diminished by
any [CBA] or any employment benefit program or plan.” 29 U.S.C. § 2652(b); see
also Section 825.700(a) of DOL’s Regulations, 29 C.F.R. § 825.700(a). Thus, in the
absence of a more generous leave policy, or where an employer’s policy conflicts
with the FMLA, the FMLA controls. See 29 U.S.C. § 2652; see also Callison v. City
of Phila., 430 F.3d 117 (3d Cir. 2005).


FMLA-Qualifying Leave Limited to 12 Weeks Unpaid Leave

               In its brief to this Court, the Board asserts that Detective Pierluisse’s
leave necessitated by her pre-birth serious health condition, and the birth and/or care
of her newborn are “discrete FMLA-qualifying event[s],” Board Br. at 15, and that
“the Township lumped her pregnancy in with the birth and care of her newborn.”
Board Br. at 17 n.7. The Board adds that, “[b]y insisting that there are only 12 weeks
of job security under the FMLA, the Township and [the Pennsylvania State
Association of Township Supervisors (Amicus)] appear to take the position that
employes are only permitted 12 weeks of leave under the FMLA[,]” regardless of
contractual sick leave and disability benefits. Board Br. at 18 n.8. The Board’s (and
the Dissent’s) position appears to be that Detective Pierluisse was entitled to sick
leave plus disability leave for her own serious health condition, and another 12
weeks of FMLA leave for the care and/or birth of her second child.
               However, Section 825.200(a) of DOL’s Regulations declares that “an
eligible employee’s FMLA leave entitlement is limited to a total of 12 workweeks
of leave during any 12-month period for any one, or more, of the [qualifying]

       34
           “‘The purpose of the FMLA is to make leave available to eligible employees and
employers within its coverage, and not to limit already existing rights and protection.’ S. Rep. No.
103-3, at 38 (1993).” 29 C.F.R. § 825.702(a).
                                                23
reasons[.]” 29 C.F.R. § 825.200(a) (emphasis added); see also November 17, 2005
DOL Op. Letter FMLA 2005-3-A (“The fact that an employee may be eligible for
and takes leave for more than one FMLA-qualifying condition does not change the
fact that an employee is entitled to a total of 12 weeks of FMLA leave within the []
12-month period.” Id. at 2.); Jeanna E. Crocker, J.D., Senior Legal Ed., Fam. &
Med. Leave Handbook ¶ 261, HOW TO COUNT WEEKS, 2017 WL 11001961. In
addition, the United States Supreme Court ruled in Ragsdale v. Wolverine World
Wide, Inc., 535 U.S. 81 (2002), that former Section 825.700(a) of DOL’s
Regulations, which required Wolverine World Wide, Inc. to grant Ragsdale 12
additional weeks of leave because Wolverine had not informed Ragsdale that her 30-
week absence would count against her FMLA entitlement, was contrary to the
FMLA and exceeded DOL’s authority, because, inter alia, it amended the FMLA’s
guarantee of only 12 weeks of leave. The Ragsdale Court observed:

            Like any key term in an important piece of legislation, the
            12-week figure was the result of compromise between
            groups with marked but divergent interests in the
            contested provision. Employers wanted fewer weeks;
            employees wanted more. See H.R. Rep. No. 102-135, pt.
            1, p.37 (1991). Congress resolved the conflict by choosing
            a middle ground, a period considered long enough to serve
            “the needs of families” but not so long that it would upset
            “the legitimate interests of employers.”           [Section
            2601(b)(1), (3) of the FMLA, 29 U.S.C.] § 2601(b)[(1),
            (3)].
            Courts and agencies must respect and give effect to these
            sorts of compromises.
Ragsdale, 535 U.S. at 93-94.
            As Section 2612(a)(1)(A) of the FMLA makes clear, leave for the birth
and/or care of a newborn child commences when the child is born. A prenatal- and
pregnancy-related health issue that renders an employee incapable of performing the
functions of the job constitutes a serious health condition under Section

                                        24
2612(a)(1)(D) of the FMLA,35 the leave for which commences when the incapacity
begins. Thus, if an employee uses FMLA leave for a pregnancy-related serious
health condition before the child is born, an employer may limit the length of an
employee’s FMLA leave related to the birth and/or care of a newborn child to the
“amount of FMLA leave remaining in [that employee’s] allotment for that 12-month
period.”36 Fam. & Med. Leave Handbook ¶ 130, FREQUENTLY ASKED LEAVE
QUESTIONS (“Q: Can an employer limit the amount of FMLA leave an employee may
take after giving birth?”), 2003 WL 25316974;37 see also id. (“Q: . . . If an employee

       35
           Section 2611(11)(B) of the FMLA defines “serious health condition” as “an illness,
injury, impairment, or physical or mental condition that involves . . . continuing treatment by a
health care provider.” 29 U.S.C. § 2611(11); see also 29 C.F.R. § 825.102. Section 825.115(b)
of DOL’s Regulations provides: “A serious health condition involving continuing treatment by a
health care provider includes . . . [a]ny period of incapacity due to pregnancy, or for prenatal care.
See also [29 C.F.R.] § 825.120.” 29 C.F.R. § 825.115; see also DOL Fact Sheet #28, R.R. at 102a-
103a. Section 825.120(a)(4) of DOL’s Regulations acknowledges, in relevant part:
               The expectant mother is entitled to FMLA leave for incapacity due
               to pregnancy, for prenatal care, or for her own serious health
               condition following the birth of the child. Circumstances may
               require that FMLA leave begin before the actual date of birth of a
               child. An expectant mother may take FMLA leave before the birth
               of the child for prenatal care or if her condition makes her unable to
               work.
29 C.F.R. § 825.120(a)(4). Therefore, women who experience prenatal- and pregnancy-related
health issues that render them unable to perform their job functions are entitled to leave under
Section 2612(a)(1) of the FMLA because of a “serious health condition.” 29 U.S.C. §
2612(a)(1)(D).
        36
           Although not applicable in the instant matter, such is the case even if a state or local law
also provides for family and medical leave. See Section 825.701(a) of DOL’s Regulations, 29
C.F.R. § 825.701(a).
       37
               A: An eligible employee working for a covered employer is entitled
               to take 12 weeks of FMLA leave in a 12-month period for the birth
               of a child. The only way an employer may limit the length of the
               FMLA leave in such cases is when the employee has a limited
               amount of FMLA leave remaining in her allotment for that 12-
               month period. If the employee has available other forms of leave,
               such as vacation or sick leave, which may be used for such purposes,
               the employee may take such leave. If the employee has no other
                                                 25
uses part o[r] all of her FMLA leave before she needs leave for a pregnancy, does
she still have a right to additional FMLA leave?”).38 Congress clearly intended for
eligible employees to have a total of 12 weeks of job-protected, unpaid leave within
a 12-month period for all FMLA-qualifying events during the 12-month period, even
if the FMLA-qualifying event changes during that time.
            Accordingly, under the FMLA, Detective Pierluisse was limited to a
total of 12 weeks of job-protected, unpaid leave for the consecutive events of her
serious health condition and birth and/or care of her second child. Detective
Pierluisse’s entitlement to unlimited sick leave under the CBA did not change the
fact that her FMLA-protected leave was statutorily limited to 12 weeks during the


            leave available, there would be no additional FMLA leave provided;
            instead, it would be counted as unpaid leave, if available from the
            employer.
            An employer may not limit, as a matter of policy, an employee to
            six or eight weeks of maternity leave, if that employee has available
            her full allotment of FMLA leave and wishes to take that FMLA
            leave following the birth of her child.
FREQUENTLY ASKED LEAVE QUESTIONS, ¶ 130-7, 2003 WL 25316974.
      38
            A: No. Congress may have had pregnancy leave in mind when it
            passed [the] FMLA, but only 12 weeks of leave for any and all
            qualifying events are available.
            That may not be the end to the discussion. Although the federal law
            provides for 12 weeks of leave under [the] FMLA, some states, such
            as California, have separate pregnancy/bonding leaves with separate
            criteria and separate entitlements. As a result, an employer should
            consult its state’s law. (See the summary of state leave laws in Tab
            700 of the Handbook.)
            Further, there is nothing to prevent an employer from offering more
            leave to accommodate its employees’ medical events if it does so in
            a gender-neutral way. And a pregnant employee may qualify for
            short-term disability leave, independent of [the] FMLA
            requirements, depending on her physical condition and the
            employer’s disability leave insurance requirements.
FREQUENTLY ASKED LEAVE QUESTIONS, ¶ 130-7, 2003 WL 25316974.
                                             26
12-month period. Once she was cleared by her physician to return to work on March
7, 2018, Detective Pierluisse was no longer entitled to sick leave/long-term disability
under the CBA, and she could only invoke the number of unused FMLA weeks she
had remaining to care for her newborn.39 The Board and the Dissent’s position that
Detective Pierluisse was entitled to an additional 12 weeks of FMLA leave after the
birth of her second child is contrary to the FMLA and DOL’s Regulations, because
it will provide her more than the statutorily permitted 12 weeks of FMLA, put the
Township in an adverse position of treating employees differently, and is contrary
to the law’s concern with open-ended leave that unduly burdens the Township’s
legitimate interests. See 29 U.S.C. § 2601(b); see also Ragsdale; Strickland v. Water
Works & Sewer Bd. of the City of Birmingham, 239 F.3d 1199, 1205-06 (11th Cir.
2001).


Board Authority to Interpret the FMLA
               Notably, “a labor union . . . cannot bring an action under [the] FMLA
as a matter of law, whether on its own or on behalf of its members.” Port Auth.
Police Benevolent Ass’n, Inc. v. Port Auth. of N.Y. & N.J., 283 F. Supp. 3d 72, 89
(S.D.N.Y. 2017). Moreover, DOL’s Regulations declare that “[s]tates may not
enforce the FMLA.” 29 C.F.R. § 825.701(a). Further, although “[w]hen considering
an agency’s interpretation of a statute [] it is charged with implementing and
enforcing, [courts] afford substantial deference to that interpretation[,]”40 Off. of


       39
           That was the case whether Detective Pierluisse’s FMLA for sick leave ended and her
FMLA for parental leave began the day her second child was born on January 10, 2018, or whether
her FMLA for sick leave ended and her parental leave began on March 7, 2018, the day she was
cleared to return to work. In either event, Detective Pierluisse was only entitled to a total of 12
weeks of FMLA-protected leave.
        40
           An agency’s interpretation of its governing statute is entitled to deference if it is
consistent with the statute itself, and in the absence of fraud, bad faith, or an abuse of discretion.
See Off. of Admin. v. Pa. Lab. Rels. Bd., 916 A.2d 541 (Pa. 2007).
                                                 27
Admin. v. Pa. Lab. Rels. Bd., 916 A.2d 541, 550 n.11 (Pa. 2007),41 a state agency’s
interpretation of a federal statute is not entitled to such deference. See Nw. Youth
Servs., Inc. v. Dep’t of Pub. Welfare, 66 A.3d 301 (Pa. 2013) (Commonwealth
agency interpretation of a law it is not charged with administering or enforcing is
not entitled to deference); see also Twp. of Bordentown N.J. v. Fed. Energy Regul.
Comm’n, 903 F.3d 234 (3d Cir. 2018); MCI Telecomm. Corp. v. Bell Atl. Pa., 271
F.3d 491 (3d Cir. 2001). Even when an agency is authorized to interpret a law, “no
deference is due where [the] agency exceeds its legal authority or its interpretation
is clearly erroneous.” Marcellus Shale Coal. v. Dep’t of Env’t Prot., 193 A.3d 447,
462-63 (Pa. Cmwlth. 2018). Thus, in this case, the Board’s interpretation of the
FMLA is not entitled to deference.


FMLA Leave Designation Not Discretionary
              Congress expressly authorized DOL to interpret the FMLA and
promulgate the Regulations to carry out the FMLA’s requirements. See Section
2654 of the FMLA, 29 U.S.C. § 2654. DOL initially promulgated its implementing
Regulations in 1995, and subsequently amended them in 2008.42



       41
        See also Snyder Bros., Inc. v. Pa. Pub. Util. Comm’n, 198 A.3d 1056 (Pa. 2018), order
amended on reconsideration, 203 A.3d 964 (Pa. 2019).
       42
              Congress authorized [DOL] to promulgate regulations
              implementing the FMLA. 29 U.S.C. § 2654. [DOL’s] reasonable
              interpretations of the statute are therefore entitled to deference under
              Chevron U[.]S[.]A[.,] Inc. v. Natural Resources Defense Council,
              467 U.S. 837 . . . (1984). See Ninilchik Traditional Council v.
              United States, 227 F.3d 1186, 1191 (9th Cir. 2000) (agency’s
              interpretation of statute pursuant to statutory delegation of authority
              is entitled to Chevron deference); Duckworth v. Pratt & Whitney,
              Inc., 152 F.3d 1, 5 (1st Cir. 1998) ([DOL’s R]egulations were
              promulgated pursuant to statutory delegation and are entitled to
              Chevron deference).

                                                28
              At issue in this case is Section 825.300 of DOL’s Regulations, wherein
DOL mandates that, once an employer learns that an employee’s leave request is for
an FMLA-qualifying reason, “the employer must notify the employee of the
employee’s eligibility to take FMLA leave within 5 business days,” 29 C.F.R. §
825.300(b)(1) (emphasis added), and “[t]he employer is responsible in all
circumstances for designating leave as FMLA-qualifying, and for giving notice
of the designation to the employee . . . whether the leave will be designated and
will be counted as FMLA leave within five business days[.]”                     29 C.F.R. §
825.300(d) (emphasis added); see also 29 C.F.R. § 825.301(a).
              The Township asserts that the designate and count language in Section
825.300(d)(1) of DOL’s Regulations requires an employer to: (1) notify the
employee that his/her leave request is FMLA-eligible; (2) designate the requested
leave as FMLA-qualifying and begin counting it against his/her FMLA leave
entitlement as of when it commenced; and (3) notify the employee of the designation
and that it will be counted. The Board claims that, since those provisions are nothing
more than mandatory notice requirements that do not impose an affirmative duty on
an employer to immediately designate and commence counting FMLA-qualifying
leave, they are discretionary.
              “When interpreting a regulation, a court must first determine whether
the regulation itself is ‘genuinely ambiguous.’” Belt v. P.F. Chang’s China Bistro,
Inc., 401 F. Supp. 3d 512, 529 (E.D. Pa. 2019) (quoting Kisor v. Wilkie, 139 S. Ct.
2400, 2415 (2019)). “[A court’s] starting point on any question concerning the
application of a [federal] regulation is its particular written text.” Pa. Fed’n of
Sportsmen’s Clubs, Inc. v. Kempthorne, 497 F.3d 337, 351 (3d Cir. 2007) (quoting
Wilson v. U. S. Parole Comm’n, 193 F.3d 195, 197 (3d Cir. 1999)). Based on the

Bachelder v. Am. W. Airlines, Inc., 259 F.3d 1112, 1123 n.9 (9th Cir. 2001). Accordingly, DOL’s
Regulations, which were subject to notice and comment, are generally entitled to deference.
                                              29
federal rules of statutory construction, which apply to DOL’s Regulations,43 this
Court must “consider the particular [regulatory] language, as well as the design of
the [regulation] and its purposes in determining the meaning of a federal
[regulation].” Samuel-Bassett v. Kia Motors Am., Inc., 34 A.3d 1, 51 (Pa. 2011).
“[I]f the [regulation’s] language is clear, [courts] should refrain from searching other
sources in support of a contrary result.” 44 Id.
               Relevant to the instant matter, Section 825.300 of DOL’s Regulations
mandates that, within five days of an employee’s leave request, the employer must
notify the employee whether such leave is FMLA-eligible.                      See 29 C.F.R. §
825.300(b)(1). An employer’s designation obligation exists even if the employee
does not request or even reference FMLA leave. See 29 C.F.R. § 825.301(b); see
also Eshbach.        The employer is also “responsible in all circumstances for
designating leave as FMLA-qualifying, and for giving notice of the designation
to the employee[.]” 29 C.F.R. § 825.300(d)(1) (emphasis added). The above-quoted
provision clearly includes two parts: (1) designation; and (2) notice. The reference
therein that an “employer must notify the employee whether the leave will be
designated and will be counted as FMLA leave within five business days[,]” id.
(emphasis added), does not render an employer’s designation optional. Further,
DOL expressly provides as an example that “leave will not be designated as FMLA-
qualifying” “if the leave is not for a reason covered by [the] FMLA or the FMLA
leave entitlement has been exhausted[.]” Id. Thus, under Section 825.300(d)(1) of



       43
           “The basic tenets of [federal] statutory construction apply to construction of [federal]
regulations . . . .” Pa. Fed’n of Sportsmen’s Clubs, Inc. v. Kempthorne, 497 F.3d 337, 351 (3d Cir.
2007).
        44
           “A court does not defer to an administrative agency’s interpretation of the plain meaning
of an unambiguous statute because statutory interpretation is a question of law for the court.”
Crown Castle NG E. LLC v. Pa. Pub. Util. Comm’n, 234 A.3d 665, 677 (Pa. 2020); see also
Chevron.
                                                30
DOL’s Regulations, an employer shall designate that the leave is FMLA-qualifying
and count it against an employee’s 12-week entitlement when the leave commences.
               Based on the foregoing, the text of Section 825.300(d) of DOL’s
Regulations clearly specifies that, once a covered employer becomes aware that an
eligible employee is taking FMLA-qualifying leave, the employer shall designate it
as FMLA leave and count it against the employee’s FMLA entitlement when the
leave commences. Accordingly, the Township lacked discretion to delay counting
Detective Pierluisse’s FMLA leave until after her second child was born.
               Even assuming, arguendo, that Section 825.300(d) of DOL’s
Regulations is ambiguous, the result would be the same. To the extent a regulation
is ambiguous, this Court may look beyond its text to agency rulings, interpretations,
and opinions, which are entitled to deference if not clearly erroneous.45                    See
Christopher v. Smith-Kline Beecham Corp., 567 U.S. 142 (2012); see also
Christensen v. Harris Cnty., 529 U.S. 576 (2000); Auer v. Robbins, 519 U.S. 452
(1997);46 Chevron U.S.A., Inc. v. Nat. Res. Def. Council, 467 U.S. 837 (1984);
Skidmore v. Swift & Co., 323 U.S. 134 (1944); Belt.
               Importantly, “the FMLA does not expressly state [that] an employee
may defer the exercise of FMLA rights under the statute.” Escriba v. Foster Poultry
Farms, Inc., 743 F.3d 1236, 1243 (9th Cir. 2014). The Board claims that Section
825.300(d)(1) of DOL’s Regulations does not and cannot mandate an employer to
immediately designate and count FMLA leave, because case law has established that
an employee has the option of declining or delaying FMLA protection.47 The Board

       45
           DOL opinions “are [generally] entitled to the level of deference announced in Skidmore
v. Swift & Co., 323 U.S. 134 . . . (1944) [(i.e., Skidmore deference)]. They ‘constitute a body of
experience and informed judgment to which courts and litigants may properly resort for guidance.’
Id. at 140 . . . [.]” Chavez v. City of Albuquerque, 630 F.3d 1300, 1308 (10th Cir. 2011).
        46
           Auer was superseded by statute on other grounds. See Higgins v. Bayada Home Health
Care, Inc. (M.D. Pa. No. 3:16-CV-02382, filed Sept. 22, 2021), 2021 WL 4306125.
        47
           The Dissent agrees. See Towamencin Twp., __ A.3d at __, dissenting slip op. at 8.
                                               31
relies on Escriba, and Gravel v. Costco Wholesale Group, 230 F. Supp. 3d 430 (E.D.
Pa. 2017), for its conclusion.
             In Escriba, although employee Escriba had taken FMLA leave in the
past, she expressly requested two weeks of paid vacation time off from work to care
for her sick father in Guatemala. Despite that her leave request was FMLA-
qualifying, the employer did not designate it as FMLA-protected, and later
terminated Escriba’s employment for violating its three-day no-show, no-call policy
when she failed to return to work at the end of the two weeks. Escriba filed an
FMLA interference claim, arguing that the employer was required to designate her
time off as FMLA-protected, regardless of whether she declined it. The United
States District Court for the Eastern District of California entered judgment in the
employer’s favor because evidence established that Escriba affirmatively declined
to use FMLA leave and, thus, the employer did not interfere with her FMLA rights.
             On appeal, the United States Court of Appeals for the Ninth Circuit
affirmed. The Ninth Circuit Court observed that “the FMLA does not expressly state
whether an employee may defer the exercise of FMLA rights under the statute[,]”
Escriba, 743 F.3d at 1243, and that “nothing in the FMLA precludes an employee
from deferring the exercise of his or her FMLA rights[,]”id. at 1247, and agreed that
an employee may affirmatively decline to use FMLA leave. The Escriba Court
reasoned:

             An employer’s obligation to ascertain “whether FMLA
             leave is being sought” strongly suggests that there are
             circumstances in which an employee might seek time off
             but intend not to exercise his or her rights under the
             FMLA. And a compelling practical reason supports this
             conclusion. Holding that simply referencing an FMLA-
             qualifying reason triggers FMLA protections would place
             employers . . . in an untenable situation if the employee’s
             stated desire is not to take FMLA leave. The employer
             could find itself open to liability for forcing FMLA leave

                                         32
            on the unwilling employee. See, e.g., Wysong v. Dow
            Chem. Co., 503 F.3d 441, 449 (6th Cir. 2007) (noting that
            “[a]n involuntary[ ]leave claim,” alleging that an
            “employer forces an employee to take FMLA leave,” is
            “really a type of interference claim”). We thus conclude
            that an employee can affirmatively decline to use FMLA
            leave, even if the underlying reason for seeking the leave
            would have invoked FMLA protection. See, e.g., Ridings
            v. Riverside Med. Ctr., 537 F.3d 755, 769 n. 3 (7th Cir.
            2008) (“If an employee does not wish to take FMLA leave
            but continues to be absent from work, then the employee
            must have a reason for the absence that is acceptable under
            the employer’s policies, otherwise termination is
            justified.” ([E]mphasis added.))[.]
Escriba, 743 F.3d at 1244.
            While assessing whether the evidence was sufficient to support the
lower court’s conclusion that Escriba declined to invoke her FMLA rights, the Ninth
Circuit Court recognized that “the preservation of future FMLA leave is a
compelling practical reason why an employee might wish to do so.” Id. at 1247.
The Escriba Court described:

            Under [the employer’s] policies, FMLA leave runs
            concurrently against the balance of both an employee’s
            accrued vacation time and the employee’s FMLA-
            protected leave until the paid vacation time is exhausted.
            When an employee’s paid vacation time expires, that
            employee may remain on unpaid leave until a total of 12
            weeks elapses. See 29 U.S.C. § 2612(a)(1) (limiting
            FMLA leave to 12 weeks per year). A different result
            occurs if an employee initially declines FMLA leave. By
            declining to take FMLA leave and subsequently
            requesting it at a later date, an employee can first take paid
            vacation, after which that employee would still have the
            full 12 weeks of FMLA leave remaining.
            Under the facts of this case, if Escriba purposefully
            deferred asking for FMLA leave until after the expiration
            of her paid leave, she would have had two more weeks of
            protected leave than if she had initially requested family
            leave.


                                         33
Escriba, 743 F.3d at 1245-46. Based on the Ninth Circuit Court’s ruling in Escriba,
other courts and agencies, as cited infra, have concluded that an employee may
refuse or delay FMLA leave, even if the reason for his/her absence is FMLA-
qualifying.
              In Gravel, the employee expressly requested a flexible schedule in lieu
of FMLA leave to bond with his foster child. Despite that the employer granted all
of the employee’s schedule adjustments related to his foster child, the employer
discovered that the employee was falsifying his time records. After the employer
notified the employee that he was being investigated, the employee applied for
FMLA leave. The employer eventually terminated the employee’s employment, and
the employee filed an FMLA interference claim. The United States District Court
for the Eastern District of Pennsylvania, relying on Escriba, entered judgment in the
employer’s favor, holding that the employee could and did decline FMLA job
protection and, since he never invoked the FMLA, the employer did not violate his
FMLA rights. See also Skrynnikov v. Fed. Nat’l Mortg. Ass’n, 226 F. Supp. 3d 26,
38 (D.D.C. 2017) (noting that the employee had properly indicated to employer that
he was not electing to take FMLA leave for his rib injury and instead would use
vacation time); Amstutz v. Liberty Ctr. Bd. of Educ., 127 F. Supp. 3d 846, 854 (N.D.
Ohio 2015) (once the employee declines FMLA protection to instead use paid sick
leave, the employer cannot be liable for denying it or interfering with her FMLA
rights); Salem Cmty. Coll. & Salem Cmty. Coll. Fac. Ass’n, 38 N.J. Pub. Emp. Rep.
42 (N.J. Pub. Emp. Rels. Comm’n 2011) (where an employee declines to use FMLA
leave, the FMLA does not require an employer to force an employee to take it, or
subject an employer to liability for not designating it as such).
              However, the Board’s reliance on Escriba and its progeny in the instant
case is misplaced. First, although they may be considered persuasive authority with
regard to interpreting federal statutes and regulations, “decisions of the federal courts
                                           34
lower than the U[nited] S[tates] Supreme Court are not binding on Pennsylvania
courts[.]” W. Chester Area Sch. Dist. v. A.M., 164 A.3d 620, 630 (Pa. Cmwlth.
2017); see also Wheeling-Pittsburgh Steel Corp. v. Dep’t of Env’t Prot., 979 A.2d
931 (Pa. Cmwlth. 2009). This is particularly so when other federal courts have
reached the opposite conclusion. See McCalla v. Avmed, Inc. (S.D. Fla.,11-60007-
CIV, filed Sept. 6, 2011), slip op. at 1, 2011 WL 3918538 (wherein the court
determined that, where FMLA was to be taken concurrent with paid leave, the
employee’s FMLA leave to care for her ill son commenced the first day she was out
of work for that reason);48 see also Bloom v. Metro Heart Grp. of St. Louis, Inc., 440
F.3d 1025 (8th Cir. 2006) (holding that commencement of FMLA is determined by
when employee can no longer perform her job duties because of a serious health
condition; substituting paid leave for unpaid leave does not entitle the employee to
additional leave); Strickland, 239 F.3d at 1205-06 (“If employers could not require
a sick employee to use accrued paid sick leave and FMLA leave concurrently when
the employee’s condition qualifies for both, then the employee could choose to use
his paid leave benefit and his 12 weeks of FMLA leave sequentially.”).49 Therefore,
the Escriba holding is not binding on this Court.

       48
           Unreported federal court decisions may be cited by this Court for their persuasive value.
See Nagle v. TrueBlue, Inc., 148 A.3d 946 (Pa. Cmwlth. 2016). McCalla is cited solely for its
persuasive value.
        49
           In Employment Discrimination Law and Litigation, under the heading Designation
Notice, the author recognized:
               There was a question whether an employer could delay the
               designation of leave, whether an employee could decline the
               designation of leave, or whether an employer could designate leave
               of more than 12 (or, if applicable, 26) weeks. According to a [March
               14, 2019 DOL Wage and Hour Division (WHD)] [O]pinion [L]etter
               [FMLA2019-1-A (R.R. at 180a)], . . . the answer is a resounding no.
               For years, most employers understood that once they were on notice
               that a leave was FMLA-qualifying, they were required to designate
               that leave as FMLA leave. The Ninth Circuit [Court] injected
               uncertainty into this area in its opinion in Escriba. . . .

                                                35
              Second, when DOL amended the Regulations in 2008, Appendix E of
Part 825 proffered the prototype form FMLA Designation Notice (Form WH-382),
which declared: “Leave covered under the [FMLA] must be designated as


              [] DOL’s [O]pinion [L]etter [FMLA2019-1-A] firmly rejects the
              Escriba decision, concluding that once an employee communicates
              a need to take leave for an FMLA-qualifying reason, neither the
              employee nor the employer may decline FMLA protection for that
              leave. In other words, employee preferences are irrelevant and
              employer compliance is mandatory. [] DOL further reiterated that
              this does not prevent employers from permitting or requiring that
              employees substitute paid leave to cover otherwise unpaid FMLA
              leave. FMLA leave will run concurrently with any paid leave, and
              neither employees nor employers can expand an employee’s FMLA
              entitlement with paid time off benefits. For employers in the Ninth
              Circuit, however, the issue is still unsettled. [] DOL [O]pinion
              [L]etter [FMLA2019-1-A], however provides solid counsel and
              good reason to designate FMLA leave regardless of employee
              preference.
4 EMPLOYMENT DISCRIMINATION LAW & LITIGATION § 30.27.50 (Aug. 2022 update) (footnotes
omitted).
        In the Human Resources Guide, under the heading, “What Escriba Means for Employers,”
the author observed:
              Escriba’s statement that employees have the right to decline FMLA
              leave should not be taken out of context. Escriba involved a leave
              to care for a family member; it did not involve a leave for the
              employee’s own serious health condition. Thus, Escriba did not
              address whether an employee could decline FMLA entitlement -
              thereby saving it for future use - while demanding a leave to
              accommodate the employee’s own disability . . . .
              The Escriba decision should not be read to mean that an employee
              can decline FMLA leave while seeking leave as a reasonable
              accommodation for the employee’s own disability. An employer
              faced with that situation could argue that it is entitled to designate
              and count the leave against the employee’s FMLA or state leave law
              entitlement, because a leave to accommodate the employee’s
              disability that did not also exhaust any available FMLA leave
              would not be a reasonable accommodation.
Robert J. Nobile, HUMAN RESOURCES GUIDE § 4:180 (Family Leave) (July 2022 update).



                                               36
FMLA-protected and the employer must inform the employee of the amount of
leave that will be counted against the employee’s FMLA leave entitlement.” FMLA,
Final Rule, 73 Fed. Reg. 68126 (Nov. 17, 2008) (bold and italic emphasis added).
DOL’s Form WH-382 in effect in 2017, when Detective Pierluisse requested FMLA
leave, contained the same language. See R.R. at 70a. Notably, DOL’s current Form
WH-382 (revised June 2020) clarifies:

            The employer is responsible in all circumstances for
            designating leave as FMLA-qualifying and giving notice
            to the employee.         Once an eligible employee
            communicates a need to take leave for an FMLA-
            qualifying reason, an employer may not delay
            designating such leave as FMLA leave, and neither the
            employee nor the employer may decline FMLA
            protection for that leave.

See www.dol.gov/sites/dolgov/files/WHD/legacy/files/WH-382.pdf (last visited
Oct. 6, 2022) (additional bold emphasis added).
            Third, DOL’s Wage and Hour Division (WHD) represented in a March
14, 2019 Opinion Letter FMLA2019-1-A:

            [A]n employer is prohibited from delaying the designation
            of FMLA-qualifying leave as FMLA leave. Once an
            eligible employee communicates a need to take leave
            for an FMLA-qualifying reason, neither the employee
            nor the employer may decline FMLA protection for
            that leave. See 29 C.F.R. § 825.220(d) (“Employees
            cannot waive, nor may employers induce employees to
            waive, their prospective rights under [the] FMLA.”);
            Strickland . . . (noting that the employer may not “choose
            whether an employee’s FMLA-qualifying absence” is
            protected or unprotected by the FMLA). Accordingly,
            when an employer determines that leave is for an
            FMLA-qualifying reason, the qualifying leave is
            FMLA-protected and counts toward the employee’s
            FMLA leave entitlement. See 29 C.F.R. § 825.701(a)
            (“If leave qualifies for FMLA leave . . . the leave used
            counts against the employee’s entitlement . . . .”); WHD
            Op[.] Letter FMLA2003-5 . . . at[ ]2 (Dec. 17, 2003)

                                        37
              (“Failure to designate a portion of FMLA-qualifying leave
              as FMLA [leave] would not preempt FMLA
              protections . . . .”).[FN]3 Once the employer has enough
              information to make this determination, the employer
              must, absent extenuating circumstances, provide notice of
              the designation within five business days. 29 C.F.R. §
              825.300(d)(1). Accordingly, the employer may not
              delay designating leave as FMLA-qualifying, even if
              the employee would prefer that the employer delay the
              designation.
                 [FN]3
                      WHD therefore disagrees with the Ninth
                 Circuit’s holding that an employee may use non-
                 FMLA leave for an FMLA-qualifying reason and
                 decline to use FMLA leave in order to preserve
                 FMLA leave for future use. See Escriba . . . .

WHD Op. Letter FMLA2019-1-A at 2, R.R. at 180a (emphasis added);50 see also
Dougherty v. Cable Network News, 396 F. Supp. 3d 84 (D.D.C. 2019) (recognizing
that DOL disagrees with Escriba and interprets the FMLA to disallow employees
from using non-FMLA leave for FMLA-qualifying reasons).
              In a September 10, 2019 Opinion Letter FMLA2019-3-A, the DOL
reiterated:

              Once [an] employer has enough information to determine
              that an employee’s leave request qualifies as FMLA leave,
              [the] employer must designate the leave as FMLA leave.
              As noted in WHD Opinion Letter FMLA2019-1-A, once
              an eligible employee communicates a need to take leave
              for an FMLA-qualifying reason, an employer may not
              delay designating such leave as FMLA leave, and
              neither the employee nor the employer may decline
              FMLA protection for that leave.




      50
             See www.dol.gov/sites/dolgov/files/WHD/legacy/files/2019_03_14_1A_FMLA.pdf
(last visited Oct. 6, 2022).
                                          38
WHD Op. Letter FMLA2019-3-A at 3, R.R. at 185a (emphasis added).51 DOL’s
WHD Opinion Letters clearly emphasize the nondiscretionary nature of an
employer’s obligation to designate and begin counting FMLA-qualifying leave.
               The Board declared in the Final Order that the aforementioned WHD
Opinion Letters are not entitled to any weight because such opinions change with
the administrations, and they fail to recognize Pennsylvania jurisprudence that
protects bargaining rights for employees entitled to negotiated paid leave.52 See
Final Order at 11. As an example, the Board called attention to the fact that, in the

       51
             See www.dol.gov/sites/dolgov/files/WHD/legacy/files/2019_09_10_3A_FMLA.pdf
(last visited Oct. 6, 2022).
         52
            The Dissent agrees with Hearing Examiner Marino and the Board that DOL’s Opinion
Letters are not entitled to any weight, and “find[s] judicial decisions more persuasive than an
agency opinion letter.” Towamencin Twp., __ A.3d at __, dissenting slip op. at 10, However,
despite that DOL Opinion Letters may not be binding, because they reflect DOL’s “interpretation
and intended application” of the law it is authorized to interpret, Samson v. Apollo Res., Inc., 242
F.3d 629, 639 (5th Cir. 2001), the courts afford them “substantial weight.” Flood v. New Hanover
Cnty., 125 F.3d 249, 253 (4th Cir. 1997); see also Schultz v. W.R. Hartin & Son, Inc., 428 F.2d
186, 191 (4th Cir. 1970); Skidmore, 323 U.S. at 140. Giving DOL Opinion Letters substantial
weight is particularly necessary where, as here, judicial decisions are inconsistent on a particular
issue.
         The Dissent cites National Cable & Telecommunications Ass’n v. Brand X Internet
Services, 545 U.S. 967 (2005), to conclude that “a court’s interpretation of a statute overrides an
agency’s interpretation if the court decision holds the statute is unambiguous.” Towamencin Twp.,
__ A.3d at __, dissenting slip op. at 11. As stated previously, the Majority agrees that this Court
need only rely on DOL’s Opinion Letters unless the subject provisions are ambiguous. The law is
well settled:
               If the intent of Congress is clear, that is the end of the matter; for the
               court, as well as the agency, must give effect to the unambiguously
               expressed intent of Congress. If, however, the court determines
               Congress has not directly addressed the precise question at issue, the
               court does not simply impose its own construction on the statute, as
               would be necessary in the absence of an administrative
               interpretation. Rather, if the statute is silent or ambiguous with
               respect to the specific issue, the question for the court is whether the
               agency’s answer is based on a permissible construction of the
               statute.
Chevron, 467 U.S. at 842-43 (footnotes omitted).


                                                  39
March 14, 2019 Opinion Letter FMLA2019-1-A, DOL’s position was the exact
opposite of the October 27, 1994 WHD Opinion Letter FMLA-49 (1994 WHD
Opinion Letter) (“[A]n employer may permit an employee to use accrued paid sick
leave for FMLA[-]qualifying events and . . . to bank the 12-week FMLA entitlement
leave for later use such as after the employee’s sick leave has been exhausted.”); see
also Section 825.207(a) of DOL’s Regulations (“[the] FMLA permits an eligible
employee to choose to substitute accrued paid leave for FMLA leave. If an employee
does not choose to substitute accrued paid leave, the employer may require the
employee to substitute accrued paid leave for unpaid FMLA leave.” 29 C.F.R. §
825.207(a)).

               In Chevron, th[e United States Supreme] Court held that
               ambiguities in statutes within an agency’s jurisdiction to
               administer are delegations of authority to the agency to fill
               the statutory gap in reasonable fashion. Filling these gaps,
               the Court explained, involves difficult policy choices that
               agencies are better equipped to make than courts. [See
               Chevron,] 467 U.S.[] at 865-[]66 . . . . If a statute is
               ambiguous, and if the implementing agency’s construction
               is reasonable, Chevron requires a federal court to accept
               the agency’s construction of the statute, even if the
               agency’s reading differs from what the court believes is
               the best statutory interpretation. Id.[] at 843-[]44, and
               n.11 . . . .

Nat’l Cable & Telecomms. Ass’n v. Brand X Internet Servs., 545 U.S. 967, 980
(2005). Where, as here, Congress delegated authority to DOL to promulgate
Regulations implementing the FMLA, see 29 U.S.C. § 2654, under Chevron
(typically applied to more formal agency rule making) and Skidmore (typically
applied to interpretive opinions), when an ambiguity exists, DOL’s reasonable
interpretations of the FMLA in its Regulations and the Opinion Letters are entitled
to deference. See Nat’l Cable; see also Chevron; Skidmore.



                                            40
             Further, the National Cable Court concluded that inconsistency is not a
basis on which to decline to consider an agency’s interpretation if the agency
adequately explains the reason for a policy change. See Nat’l Cable. The United
States Supreme Court explained:

             “An initial agency interpretation is not instantly carved in
             stone. On the contrary, the agency . . . must consider
             varying interpretations and the wisdom of its policy on a
             continuing basis,” Chevron, [467 U.S.] at 863-[]64 . . . ,
             for example, in response to changed factual circumstances,
             or a change in administrations[.] That is no doubt why in
             Chevron itself, this Court deferred to an agency
             interpretation that was a recent reversal of agency policy.
             See [Chevron,] 467 U.S.[] at 857-[]58 . . . .

Nat’l Cable, 545 U.S. at 981 (citation omitted).
             The Township responds that the 1994 WHD Opinion Letter lacks
persuasive value, reasoning:

             [T]he 2019 Opinion Letters are in accord with the body of
             case law developed after 1994. . . . [T]he DOL issued
             revised [R]egulations in 2008, partly in response to cases
             such as Ragsdale, which invalidated [DOL R]egulations
             that impermissibly expanded the FMLA’s provisions
             related to eligibility and leave entitlement. Fed[.] Reg[.],
             Vol. 74, No. 28 at 7877 (Feb[.] 11, 2008). See also Fed[.]
             Reg[.], Vol. 73, No. 222 (Nov. 17, 2008); Erdman [v.
             Nationwide Ins. Co.], 582 F.3d [500,] 507 [(3d Cir. 2009)
             (invalidating DOL Regulation that rendered an employee
             eligible for FMLA leave if the employer failed to provide
             eligibility notice, regardless of whether the employee
             fulfilled the minimum work hours prerequisite)]; Fed[.]
             Reg[.], Vol. 80, No. 37 at 9990 (Feb. 25, 2015) (noting
             that the 2008 changes were “based on [DOL’s] experience
             administering the law, two [DOL] studies and reports on
             the FMLA issued in 1996 and 2001, several U[nited]
             S[tates] Supreme Court and lower court rulings on the
             FMLA, and a review of the comments received in
             response to [a] 2006 [Request for Information]”). As such,
             the [DOL R]egulations under which the DOL issued the
             2019 Opinion Letters - which were in effect during the

                                         41
             events of this case - have evolved in significant respects
             and are not [the] same [R]egulations that the 1994 [WHD]
             Opinion Letter interpreted.
             Moreover, the 1994 [WHD] Opinion Letter was
             previously called into question by [] DOL following the
             [United States] Supreme Court’s decision in Ragsdale.
             See FMLA-49 [at 1] (“This letter is under review in light
             of issues raised by the U[nited] S[tates] Supreme Court in
             Ragsdale . . . and other judicial decisions. It may be
             superseded              by             FMLA2002-5-A.”),
             https://www.dol.gov/sites/dolgov/files/WHD/legacy/files
             /FMLA-49.pdf ([last visited Oct. 6, 2022]).

Township Br. at 35-36; see also Township Reply Br. at 15-16.
             DOL’s WHD Opinion Letters are consistent with the text of Section
825.300(d) of DOL’s Regulations, and reasonably balance the FMLA’s purpose “‘to
entitle employees to take reasonable leave for medical reasons . . . in a manner that
accommodates the legitimate interests of employers.’ 29 U.S.C. § 2601(b)[.]”
Strickland, 239 F.3d at 1206 n.8 (i.e., creating predictability, particularly for public
employers, and minimizing an employee’s time away from the job). See Borough
of Ellwood City v. Pa. Lab. Rels. Bd., 998 A.2d 589 (Pa. 2010) (As custodians of
public funds, government employers must operate economically and effectively.);
Tredyffrin/Easttown Sch. Dist.
             Therefore, to the extent DOL’s Regulations are considered ambiguous,
DOL’s FMLA forms and WHD Opinion Letters are entitled to deference. See
Christopher; Auer; Skidmore. Here, this Court agrees with the Township that DOL’s
forms and the 2019 WHD Opinion Letters FMLA2019-1-A and FMLA2019-3-A
represent DOL’s position on the subject since at least 2002 and, in particular, at the
time Detective Pierluisse requested FMLA leave. Thus, this Court holds that DOL’s
Regulations do not limit an employer’s duty merely to employee FMLA eligibility
notification but, rather, as DOL has interpreted, once a covered employer becomes
aware that an eligible employee is taking FMLA-qualifying leave, the employer is
                                          42
mandated to designate and count such leave as FMLA leave when it commences.
Accordingly, notwithstanding the Board’s and the Dissent’s conclusions to the
contrary, the Township lacked discretion to delay counting Detective Pierluisse’s
FMLA leave until after her second child was born.


Employer Discretion to Substitute Accrued Paid Leave
             The FMLA established a minimum amount of unpaid leave for which
an employee’s job is protected, see Ragsdale, and “is not meant as a required
addition to all employer-provided leave[.]” Cox v. Autozone, Inc., 990 F. Supp.
1369, 1380 (M.D. Ala. 1998), aff’d sub nom. McGregor v. Autozone, Inc., 180 F.3d
1305 (11th Cir. 1999). Rather, whether for FMLA leave for a serious health
condition or for the birth or care of a newborn child, “an employer may require the
employee[] to substitute [(run concurrently)] any of the accrued paid . . . leave . . .
for any part of the 12-week period of such leave . . . .” 29 U.S.C. § 2612(d)(2)(A),
(B); see also 29 C.F.R. § 825.207.
             Section 825.207 of DOL’s Regulations expounds, in relevant part:

             (a) Generally, FMLA leave is unpaid leave. However,
             under the circumstances described in this section, [the]
             FMLA permits an eligible employee to choose to
             substitute accrued paid leave for FMLA leave. If an
             employee does not choose to substitute accrued paid leave,
             the employer may require the employee to substitute
             accrued paid leave for unpaid FMLA leave. The term
             substitute means that the paid leave provided by the
             employer, and accrued pursuant to established policies
             of the employer, will run concurrently with the unpaid
             FMLA leave. Accordingly, the employee receives pay
             pursuant to the employer’s applicable paid leave policy
             during the period of otherwise unpaid FMLA leave. An
             employee’s ability to substitute accrued paid leave is
             determined by the terms and conditions of the employer’s
             normal leave policy. When an employee chooses, or an
             employer requires, substitution of accrued paid leave, the

                                          43
employer must inform the employee that the employee
must satisfy any procedural requirements of the paid leave
policy only in connection with the receipt of such
payment. See [Section 825.300(c) of DOL’s Regulations,
29 C.F.R.] § 825.300(c). If an employee does not comply
with the additional requirements in an employer’s paid
leave policy, the employee is not entitled to substitute
accrued paid leave, but the employee remains entitled to
take unpaid FMLA leave.             Employers may not
discriminate against employees on FMLA leave in the
administration of their paid leave policies.
(b) If neither the employee nor the employer elects to
substitute paid leave for unpaid FMLA leave under the
above conditions and circumstances, the employee will
remain entitled to all the paid leave which is earned or
accrued under the terms of the employer’s plan.

(c) If an employee uses paid leave under circumstances
which do not qualify as FMLA leave, the leave will not
count against the employee’s FMLA leave entitlement.
For example, paid sick leave used for a medical condition
which is not a serious health condition or serious injury or
illness does not count against the employee’s FMLA leave
entitlement.
(d) Leave taken pursuant to a disability leave plan would
be considered FMLA leave for a serious health condition
and counted in the leave entitlement permitted under [the]
FMLA if it meets the criteria set forth above in [Sections]
825.112 through 825.115 [of DOL’s Regulations (relating
to FMLA coverage)]. In such cases, the employer may
designate the leave as FMLA leave and count the leave
against the employee’s FMLA leave entitlement. Because
leave pursuant to a disability benefit plan is not unpaid, the
provision for substitution of the employee’s accrued paid
leave is inapplicable, and neither the employee nor the
employer may require the substitution of paid leave.
However, employers and employees may agree, where
state law permits, to have paid leave supplement the
disability plan benefits, such as in the case where a plan




                             44
               only provides replacement income for two-thirds of an
               employee’s salary.[53]

29 C.F.R. § 825.207 (emphasis added);54 see also DOL Fact Sheet #28;55 Int’l Ass’n
of Firefighters Local #1749 v. City of Butler, 32 PPER ¶ 32066 (PDO, Mar. 16,
2001) (“[T]his [DOL R]egulation is cast in discretionary rather than mandatory
language.”).
               This Court has further explained:

               [Under circumstances when an employer requires an
               employee to concurrently use accrued paid leave], the
               employee’s time on paid [] leave would count toward the
               employee’s FMLA 12-week allotment, thereby
               minimizing an employee’s time away from the job. The
               employee would not be entitled to take her accrued sick
               leave and an additional 12 weeks.
               [Likewise, a]n employee may [] elect to take her paid sick
               leave “concurrent” with the FMLA leave . . . to receive []
               full salary for the . . . FMLA leave.

Tredyffrin/Easttown Sch. Dist., 56 A.3d at 25.
               In Strickland, the United States Court of Appeals for the Eleventh
Circuit concluded:


       53
           Pursuant to Section 825.207(d) of DOL’s Regulations, qualifying paid disability leave
is counted against an employee’s FMLA leave entitlement, but “substitution of paid leave does not
apply when the employee is receiving paid disability leave,” except to cover the difference between
the disability plan payments and the employee’s income. Fam. & Med. Leave Handbook, GUIDE
TO THE FINAL FMLA REVISED REGULATIONS, SUPPLEMENTING DISABILITY LEAVE WITH PAID
LEAVE, 2009 WL 105818.
        54
           See also Forms WH-381 and WH-382.
        55
           DOL Fact Sheet #28 states:
               Under certain conditions, employees or employers may choose to
               “substitute” (run concurrently) accrued paid leave (such as sick
               or vacation leave) to cover some or all of the FMLA leave. An
               employee’s ability to substitute accrued paid leave is determined by
               the terms and conditions of the employer’s normal leave policy.
R.R. at 102a (emphasis added).
                                                45
             The logical purpose underlying the substitution language
             in the FMLA and accompanying [R]egulations is to
             protect employers [that] offer paid sick leave benefits to
             their employees from having to provide both the statutory
             12 weeks of leave required by the FMLA and the paid
             leave benefit separately. If employers could not require a
             sick employee to use accrued paid sick leave and FMLA
             leave concurrently when the employee’s condition
             qualifies for both, then the employee could choose to use
             h[er] paid leave benefit and h[er] 12 weeks of FMLA leave
             sequentially. That would unduly and unfairly burden
             employers.[FN]8 To balance the needs of employers and
             sick employees, Congress intended that the FMLA
             provide employees with a minimum entitlement of 12
             weeks of leave, while protecting employers against
             employees tacking their FMLA entitlement on to any paid
             leave benefit offered by the employer.
                [FN]8
                     The opening section of the FMLA makes clear
                that the purpose of the [FMLA] is “to entitle
                employees to take reasonable leave for medical
                reasons . . . in a manner that accommodates the
                legitimate interests of employers.” 29 U.S.C. §
                2601(b).

Strickland, 239 F.3d at 1205-06.
             Clearly, Congress intended, and DOL, this Court, federal courts, and
even the Board, have interpreted that an employer has the discretion to require an
employee to substitute paid leave for FMLA leave, thereby preventing an employee
from stacking (i.e., first exhausting paid leave and then taking another 12 weeks off
without pay). See id. Here, despite the Dissent’s interpretation to the contrary, the
Township was permitted, and did properly elect, to prohibit Detective Pierluisse
from using contractual sick leave until her second child was born on January 10,
2018, and then beginning 12 weeks of FMLA leave for the birth and/or care of that
child.
             The Board nevertheless declared: “The Township’s mandate in 2017
that Detective Pierluisse take her FMLA leave for her own serious medical condition

                                         46
during pregnancy when she had other contractual paid leave available, had the effect
of reducing her entitlement to [FMLA] leave following the birth of her second
child.” Final Order at 9. However, the Township afforded Detective Pierluisse the
12 weeks of FMLA-protected leave to which she was entitled. In fact, the Township
granted Detective Pierluisse all the time off she requested (even beyond the
minimum 12 weeks), without the risk of losing her job. Detective Pierluisse received
12 weeks of FMLA leave for the consecutive events of her serious health condition
and birth and/or care of her second child (from November 27, 2017 to February 18,
2018), and she used 100 of her contractual sick days from November 27, 2017 until
March 7, 2018, when her physician cleared her to return to work without limitation.56
Thereafter, the Township permitted Detective Pierluisse to use her accrued PTO to
work reduced hours for an additional four weeks. Therefore, as Congress intended,
the FMLA protected her job, while the Township-paid sick leave, long-term
disability insurance, and PTO provided her income (i.e., Detective Pierluisse
received 100% of her wages for the first 90 days of the 12 weeks, 80% of her wages
for 10 days, and PTO thereafter). Accordingly, the Township’s election to have
Detective Pierluisse’s sick leave run concurrently with her FMLA leave did not
reduce her entitlements under the CBA or the FMLA.


   2. PLRA/Act 111
              Section 5 of the PLRA mandates: “Employes shall have the right to
self-organization, to form, join or assist labor organizations, to bargain collectively
through representatives of their own choosing, and to engage in concerted activities
for the purpose of collective bargaining or other mutual aid or protection.” 43 P.S.


       56
          Notwithstanding Detective Pierluisse’s post-Charge claim to the contrary, see R.R. at
22a-23a, there is no medical evidence that she was incapable of performing her job duties after
March 7, 2018. See R.R. at 29a-31a.
                                              47
§ 211.5. Section 6(1) of the PLRA specifies that “[i]t shall be an unfair labor practice
for an employer . . . (a) [t]o interfere with, restrain or coerce employes in the exercise
of the rights guaranteed in th[e PLRA] . . . [and] (e) [t]o refuse to bargain collectively
with the representatives of his employes[.]” 43 P.S. § 211.6(1).
             Section 1 of Act 111 more specifically provides:

             Policemen or firemen employed by a political subdivision
             of the Commonwealth . . . shall, through labor
             organizations . . . , have the right to bargain collectively
             with their public employers concerning the terms and
             conditions of their employment, including compensation,
             hours, working conditions, retirement, pensions and other
             benefits[.]

43 P.S. § 217.1. Section 4 of Act 111 further authorizes the parties to seek binding
arbitration when necessary. 43 P.S. § 217.4.

             Simply stated, Act 111 expressly and broadly requires that
             the parties must bargain over legal mandatory subjects of
             bargaining . . . before a party may unilaterally change such
             benefits. This fundamental mandate of labor law is
             applicable regardless of whether the [CBA] expressly
             mentions such benefits; whether they have been
             incorporated into the [CBA] by reference; or whether the
             agreement is silent on that mandatory subject of
             bargaining.

City of Erie v. Pa. Lab. Rels. Bd., 32 A.3d 625, 637 (Pa. 2011).
             This Court has explained:

             Under Act 111, a matter is deemed a mandatory subject of
             bargaining if it bears a rational relationship to the
             employees’ duties. . . . Thus, any unilateral change by the
             [governing body] with respect to the officers’
             compensation would be an unfair labor practice in
             violation of Section[] 6(1)(a) and (e) of the PLRA.

Pa. State Park Offs. Ass’n v. Pa. Lab. Rels. Bd., 854 A.2d 674, 680 (Pa. Cmwlth.
2004) (citation omitted).

                                           48
            Conversely,

            managerial prerogatives [a]re not deemed to be subject to
            the bargaining process. Borough of Ellwood City . . . . The
            rationale for this extra-statutory limitation on bargaining
            is that such topics are essential to a municipality in
            managing its employees and providing government
            services; even more so, certain managerial matters “strike
            at the heart of policy decisions that directly implicate the
            public welfare, and, thus, should be insulated from the
            give-and-take of collective bargaining.” Id. at 600.
            Topics that fall into the category of inherent managerial
            prerogatives include “the functions and programs of the
            public employer, standards of services, its overall budget,
            utilization of technology, the organizational structure, and
            selection and direction of personnel.” Id. at 599 (citations
            omitted). As we stated in City of Philadelphia v.
            [International Association of Firefighters], Local 22, [999
            A.2d 555, 569-70 (Pa. 2010),] “matters of managerial
            decision-making that are fundamental to public policy or
            to the public enterprise’s direction and functioning do not
            fall within the scope of bargainable matters.”

City of Allentown v. Int’l Ass’n of Fire Fighters Local 302, 157 A.3d 899, 906 (Pa.
2017) (footnote omitted).    Moreover, “[w]here a managerial policy concern
substantially outweighs any impact the issue will have on employees, the subject
will be deemed a managerial prerogative and non-bargainable.” Schuylkill Haven
Borough v. Schuylkill Haven Police Offs. Ass’n, 914 A.2d 936, 941 (Pa. Cmwlth.
2006).

            [I]t is common sense that the salutary prohibition on
            bargaining over inherent managerial prerogatives stems in
            part from the nature of the government as an employer. . . .
            As we stated in [Pennsylvania Labor Relations Board] v.
            State College Area Sch[ool] Dist[rict], . . . 337 A.2d 262,
            264 ([Pa.] 1975), “public employers are custodians of
            public funds and mandated to perform governmental
            functions as economically and effectively as possible.[”]

Borough of Ellwood City, 998 A.2d at 599-600.


                                        49
The Pennsylvania Supreme Court recognized:

[T]he divisions between [mandatory subjects of
bargaining and managerial prerogatives] are not always
clear. One may envision a Venn diagram with topics in
the overlapping space that are terms and conditions of
employment - which are subject to collective
bargaining . . . - that also implicate matters of managerial
responsibility - over which negotiation is not
mandated[.] . . .
In these circumstances, our Court has created a framework
by which to analyze and resolve whether such overlapping
topics are subject to mandatory negotiation . . . , or whether
they are insulated from collective bargaining as a
managerial prerogative and not permitted to be part of
such an award. Borough of Ellwood City (arising in
challenge to ban on use of tobacco products in workplace);
City of Phila[.] (arising in context of closure of fire
companies). Specifically, given the history of Act 111, its
terms, and the interpretation of that legislation by our
Court, when considering topics that . . . may implicate both
mandatory subjects of bargaining and managerial
responsibility, a court should initially determine whether
the topic is subject to the right of collective bargaining -
i.e., whether it is rationally related to the terms and
conditions of employment. If the topic does not speak to
a mandatory subject of bargaining, the inquiry ends . . . .
If the topic is germane to the terms and conditions of the
workplace, the court should next ask whether the award
also implicates a managerial responsibility. If not, [it]
must be upheld as the topic is bargainable[.]
If, however, the topic is both a mandatory subject of
bargaining and implicates managerial responsibilities, the
final inquiry is “whether collective bargaining over the
topic would unduly infringe upon the public employer’s
essential managerial responsibilities.”          Borough of
Ellwood City, 998 A.2d at 600 (emphasis added). If
bargaining over the subject would unduly infringe upon
managerial responsibilities, the topic will be considered a
managerial prerogative and non-bargainable . . . . If not,
the topic is subject to mandatory collective
bargaining . . . . Id.; City of Phila[.], 999 A.2d at 570-71.

                             50
City of Allentown, 157 A.3d at 907-08 (footnote omitted).


Bargainability of Non-Discretionary FMLA Mandate
              The Pennsylvania Supreme Court expressed that “Act 111 . . . requires
that the parties must bargain over legal mandatory subjects of bargaining[.]” City of
Erie, 32 A.3d at 637. This Court has also declared:

              [T]here must be excluded from the scope of [] Act [111]
              and necessarily outside of the definition of bargainable
              issues[] any subject which would require the government
              employer to perform any duty or to take some action
              which is specifically or impliedly prohibited by the
              statutory law governing its affairs. Such subjects are
              equally beyond the scope of an arbitration award.

Cheltenham Twp. v. Cheltenham Twp. Police Dep’t, 312 A.2d 835, 838 (Pa. Cmwlth.
1973); see also Commonwealth v. Pa. State Troopers Ass’n, 23 A.3d 966 (Pa. 2011)
(upholding Act 111 arbitration award that did not violate Section 5302(b)(2) of the
State Employees’ Retirement Code57); City of Wash. v. Police Dep’t of City of Wash.,
259 A.2d 437 (Pa. 1969)58 (Act 111 arbitration award requiring the city to pay
hospitalization premiums for police officers’ family members vacated because
statute prohibited the city from paying such premiums for anyone not actually
employed by the city); Int’l Ass’n of Firefighters Local 1400, Chester City
Firefighters v. City of Chester, 991 A.2d 1001 (Pa. Cmwlth. 2010) (firefighters’
salary increase could not exceed the Municipalities Financial Recovery Act59 cap);


       57
         71 Pa.C.S. § 5302(b)(2) (union leave provisions).
       58
         City of Washington was superseded by statute on other grounds. See AFSCME, Dist.
Council 33 v. City of Phila., 95 A.3d 966 (Pa. Cmwlth. 2014).
      59
         Commonly referred to as Act 47, Act of July 10, 1987, P.L. 246, as amended, 53 P.S. §§
11701.101-11701.108; 11701.121-11701.123; 11701.141; 11701.201-11701.204; 11701.221-
11701.224.1; 11701.241-11701.252; 11701.254-11701.257; 11701.261-11701.264;11701.281-
11701.282; 11701.301-11701.303; 11701.431-1701.439; 11701.441-11701.447; 11701.601-
11701.610; 11701.701-11701.712.
                                              51
Upper St. Clair Police Offs. Ass’n v. Pa. Lab. Rels. Bd., 689 A.2d 362 (Pa. Cmwlth.
1997); Int’l Ass’n of Fire Fighters, Local 655, AFL-CIO v. City of Bradford, 21
PPER ¶ 21168 (1990) (where the Third Class City Code60 specified that firefighters’
pensions shall be determined by a particular formula, the employer had no duty to
bargain over a different pension formula).
               The FMLA and DOL’s Regulations require a covered employer, the
Township herein, which elected to have Detective Pierluisse substitute accrued
vacation and other paid leave for FMLA leave, see 29 U.S.C. § 2612(d)(2)(A), (B);
see also 29 C.F.R. § 825.207, to immediately designate an eligible employee’s leave
as FMLA-qualifying, and begin calculating such leave at the time it commences. As
stated above, Section 2652(b) of the FMLA declares: “The rights established for
employees under th[e FMLA] . . . shall not be diminished by any [CBA] . . . .” 29
U.S.C. § 2652(b); see also 29 C.F.R. § 825.700(a). Therefore, the Township is
expressly prohibited from collectively bargaining over whether and when to
designate and calculate FMLA leave. If the Township was to bargain over such
matters, it would specifically or impliedly violate the law. Accordingly, because
whether and when an employer must designate and calculate FMLA leave is not
discretionary, it is “necessarily outside of the definition of bargainable issues[.]”
Cheltenham Twp., 312 A.2d at 838.


Bargainability of Discretionary FMLA Provision
               The FMLA and DOL’s Regulations clearly afford the Township
discretion to have police officers substitute their paid leave for FMLA leave. See 29
U.S.C. § 2612(d)(2); 29 C.F.R. § 825.207. The Board adopted Hearing Examiner
Marino’s conclusion that leave policies and discretionary FMLA provisions are


      60
           11 Pa.C.S. §§ 10101-14702.
                                         52
mandatorily negotiable under Act 111 and, thus, “the Township was not at liberty to
unilaterally implement a change in its policy to now mandate that Detective
Pierluisse take her FMLA leave for her own serious health condition.” Final Order
at 9. The Township asserts that electing to have FMLA leave run concurrently with
paid leave is a managerial prerogative, which the Township is free to change without
bargaining, because “[r]equiring the Township to bargain over its statutory duty to
designate leave or allowing a[] [police] officer to delay the designation of leave
would unduly impact the Township’s ability to discharge its essential responsibility
to provide adequate police protection and services to its residents.” Township Br. at
43.
             The amount of time a public employee is off work may bear a rational
relationship to the employee’s duties (i.e., a mandatory subject of bargaining), and
also affects the Township’s ability to manage its employees and provide government
services (i.e., a managerial prerogative). When a topic is arguably both a mandatory
subject of bargaining and implicates a managerial prerogative, this Court must
determine “whether collective bargaining over the topic would unduly infringe upon
the public employer’s essential managerial responsibilities.” City of Allentown, 157
A.3d at 908 (quoting Borough of Ellwood City, 998 A.2d at 600 (emphasis added)).
             This Court has previously held that the scope of a municipality’s
managerial prerogative extends to decisions “which might be considered ‘essential
for the proper and efficient functioning of a police force.’” Int’l Ass’n of Fire
Fighters, Local 669 v. City of Scranton, 429 A.2d 779, 781 (Pa. Cmwlth. 1981)
(quoting City of Sharon v. Rose of Sharon Lodge No. 3, 315 A.2d 355 (Pa. Cmwlth.
1973)). Specifically, “[i]t is well settled that a municipality decides the extent to
which it will provide police coverage and services[,] and that such decisions fall
within the municipality’s managerial prerogative.”        Town of McCandless v.


                                         53
McCandless Police Offs. Ass’n, 952 A.2d 1193, 1197 (Pa. Cmwlth. 2008); see also
City of Jeannette v. Pa. Lab. Rels. Bd., 890 A.2d 1154 (Pa. Cmwlth. 2006).
             This Court has explained:

             The bottom line . . . is whether the court will permit the
             members of fire and police forces to decide how much of
             the municipal budget will be spent in the areas of fire and
             police protection . . . [, or] . . . give the public employees’
             union the right to have a major decision-making impact on
             government spending, budgeting, the level of police and
             fire protection that the municipality must provide, and
             even taxation, because salaries for [] additional employees
             must come from public funds. [If it does so] . . . , the
             [C]ourt [will] effectively put [unions] on an equal footing
             with their employer on a major policy-making question.
             These people are, after all, employees, not employers.
             . . . . [T]he municipality [has] the ultimate decision
             concerning what level of [police and/or] fire protection it
             wishes, or can afford, to provide to the citizens. If it finds
             that . . . situations cause an imbalance in certain areas of
             the force, it retains the authority to decide whether to hire
             more employees, close stations, revamp the force, or take
             some other managerial action. Since the method of
             resolving the imbalance may have far-reaching political
             and economic implications, especially if taxes must be
             raised, it should remain within the purview of those who
             were elected and/or appointed to make such decisions.

City of Scranton, 429 A.2d at 781. Accordingly, this Court has ruled that it is within
“the scope of a municipality’s managerial decision-making [to] determin[e] [] the
total number of [police officers] it deems necessary for the level of [] protection it
wishes to afford to its citizens.” Id. at 781-82.
             Notably, regarding the FMLA, as the Township argues, see Township
Br. at 7, 43-44, Hearing Examiner Marino has previously concluded:

             [I]n balancing the interests of both the [municipality] and
             [the officer] (as well as the unit as a whole) as required by
             Section 2601 of the FMLA and [Borough of] Ellwood
             City, it is clear that the [municipality] has a greater
                                           54
              interest. The [municipality] is a public employer operating
              a police department. The [municipality] has a managerial
              interest in determining the appropriate level of police
              service and protection within the community given its
              operating budget. Police services are at the heart of a
              municipality’s function to provide for the health, safety
              and welfare of the community. Because its core
              managerial function would be unduly infringed upon (if
              the Board required the [municipality] to bargain the
              decision of when an employe’s FMLA[-]qualifying leave
              could or should be taken), this matter constitutes a
              managerial prerogative.
              . . . . The [municipality] cannot compromise its duty to fill
              [the officer’s] position and provide optimal, budgeted
              police coverage as soon as possible. . . .                The
              [municipality], on behalf of its citizens, has a real interest
              in knowing when it can replenish its police complement
              with a new officer or welcome [the officer] back into the
              police department as a capable officer. Either way, the
              [municipality] has a legitimate interest in limiting the
              amount of time it maintains a police vacancy when it needs
              to fill the position with a capable and healthy officer.
              The core managerial functions of a public employer to
              provide adequate police protection requires the conclusion
              that the [municipality] had a managerial prerogative to
              unilaterally place [the officer] on FMLA leave as soon as
              it was determined that h[er] leave resulted from a
              condition that qualified h[er] for such leave. This
              managerial decision protected the [municipality’s] ability
              to plan either for [the officer’s] return or h[er] replacement
              such that the previous and expected level of police services
              could again be provided to the citizens of the
              [municipality].

New Cumberland Police Emps. v. New Cumberland Borough, 43 PPER ¶ 28 (PDO,
Aug. 2, 2011).61

       61
          City of Butler is a proposed decision by a hearing examiner. “The Board is not bound
by proposed decisions[.]” Pa. Emergency Mgmt. Agency v. Pa. Lab. Rels. Bd., 768 A.2d 1201,
1206 (Pa. Cmwlth. 2001). However, Section 95.98(b) of the Board’s Regulations declares: “When
no exceptions are filed to a proposed decision, it will become final upon the expiration of 20-
calendar days from the date of issuance.” 34 Pa. Code § 95.98(b). Further, Section 95.98(d) of
                                              55
              In reaching its conclusion to the contrary, the Board relied on City of
Butler and Verizon North, Inc. & International Brotherhood of Electrical Workers,
Local 1637, 352 NLRB 1022 (2008). In City of Butler, a city firefighter suffered a
work-related injury for which he received benefits under what is commonly referred
to as the Heart and Lung Act62 (HLA) while he was off from work. Based on its
view that it was a managerial prerogative over which it did not need to bargain, the
city began calculating the firefighter’s FMLA leave entitlement from when his HLA
leave began, thereby running his FMLA benefits concurrently with his HLA
benefits. The firefighter’s union filed an unfair labor practice charge, arguing that
the city violated its bargaining obligation by mandating that the firefighter use
FMLA leave, despite the fact that he was receiving paid time off pursuant to the
HLA. Without supporting analysis, the hearing examiner simply declared that leave
policies and discretionary FMLA provisions are mandatorily negotiable under Act
111, and concluded that, since the city’s FMLA leave substitution election is
mandatorily negotiable, the city was required to bargain with the union before
implementing such a policy.
              In applying the 2001 City of Butler decision to the case at bar, Hearing
Examiner Marino and the Board disregarded the Pennsylvania Supreme Court’s
mandate to analyze “whether collective bargaining over the topic would unduly
infringe upon the public employer’s essential managerial responsibilities.” Borough
of Ellwood City, 998 A.2d at 600 (emphasis added). They also directly contradicted
the more recent and factually similar New Cumberland decision, wherein Hearing

the Board’s Regulations authorizes the Board “on its own motion, [to] decide to review the
proposed decision within 20-calendar days following the date of issuance of the decision.” 34 Pa.
Code § 95.98(d). In light of Section 95.98(b), (d) of the Board’s Regulations, this Court has
concluded that, “hearing examiner decisions have some weight when the Board has left them in
effect[.]” Fraternal Ord. of Police, Star Lodge No. 20 v. Pa. Lab. Rels. Bd., 522 A.2d 697, 700
(Pa. Cmwlth. 1987), aff’d, 560 A.2d 145 (Pa. 1989).
        62
           Act of June 28, 1935, P.L. 477, as amended, 53 P.S. §§ 637-638.
                                               56
Examiner Marino did undertake a Borough of Ellwood City analysis. Although the
Board is not bound by a hearing examiner’s proposed decisions, this Court has held
that “the Board should not disregard consistent trends in the work of its hearing
examiners.” Pa. Emergency Mgmt. Agency v. Pa. Lab. Rels. Bd., 768 A.2d 1201,
1206 (Pa. Cmwlth. 2001).
              The Board also based its determination that the Township’s leave
substitution policy was a mandatory subject of bargaining on Verizon North, Inc.,
wherein an employer changed its policy from one that prevented its employees from
taking paid leave benefits before invoking unpaid FMLA leave, to requiring the
concurrent use of both contractual paid leave and unpaid FMLA leave. Therein,
Verizon argued that DOL’s Regulations allowed it to preclude employees from
stacking their FMLA unpaid leave benefits on top of their other paid leave
entitlements. The National Labor Relations Board (NLRB) disagreed, declaring that
an employer may not unilaterally designate FMLA commencement to run
concurrently with other available paid leave benefits without bargaining. However,
as the Township correctly notes, Verizon North, Inc. has since been abrogated by the
United States Supreme Court’s decision in New Process Steel, L.P. v. National
Labor Relations Board, 560 U.S. 674 (2010),63 and the NLRB has not since
reinstated or adopted its analysis. Therefore, as the Township argues, Verizon North,
Inc. “cannot serve as even persuasive authority in this case.” Township Br. at 45.
This Court agrees.
              In addition, the Board attempts to carve out an exception for serious
health conditions preceding the birth of a child. See Board Br. at 18. The Board


       63
           In Verizon North, Inc., although only the NLRB chairman and one member participated,
they constituted a quorum. “In New Process Steel[, L.P.], the United States Supreme Court held
that, in cases such as Verizon North[, Inc.], where the NLRB only had [those] two active members,
the agency could not meet the statutory requirement of a three-member quorum, and therefore, it
lacked the authority to exercise its powers.” Township Br. at 44; see New Process Steel, L.P.
                                               57
claims that, “in the case of an employe’s pregnancy and childbirth, the Township is
required to collectively bargain over its concurrent application of the 12[ ]weeks of
FMLA [leave] to the unlimited sick and disability benefits available for the
employe’s use during her pregnancy under the CBA.” Board Br. at 15 (emphasis
added); see also Final Order at 9. The Board declares: “[T]he unique circumstances
of this case militates in favor of collective bargaining where under the CBA . . . a
serious condition arising out of pregnancy and the birth/care of a newborn were
deemed separate and distinct events . . . for purposes of [the] employe’s contractual
sick leave and the FMLA.” Board Br. at 17 n.7.
              In its Reply Brief, the Township rejoins that “[t]he Board’s attempt to
narrow the scope of its decision should be rejected as contrary to the provisions of
the FMLA.” Township Reply Br. at 9. The Township specifically argues: First, the
Board’s Final Order did not limit its decision to such circumstances but, rather,
ordered the Township to “[i]mmediately permit officers to choose when they would
take FMLA leave, and immediately cease requiring officers to commence FMLA
leave concurrently with paid leave benefits[.]” Final Order at 13. Second, the
Board’s position would result in pregnant female employees being treated differently
than male employees, which is contrary to the FMLA’s purpose of making leave
available on a gender-neutral basis,64 and expressly contradicts Section 825.112(b)
of DOL’s Regulations, which declares that “[t]he right to take leave under [the]
FMLA applies equally to male and female employees.” 29 C.F.R. § 825.112(b).
Third, the Board’s concession that the Township has the managerial right to count


       64
          The FMLA’s purposes include, inter alia, “to . . . minimize[] the potential for
employment discrimination on the basis of sex by ensuring generally that leave is available for
eligible medical reasons (including maternity-related disability) and for compelling family
reasons, on a gender-neutral basis;” and “to promote the goal of equal employment opportunity
for women and men[.]” 29 U.S.C. § 2601(b)(4)-(5).


                                              58
FMLA leave concurrently with paid leave in some situations, but not others, defies
logic.
             This Court agrees that police officer staffing “strike[s] at the heart of
policy decisions that directly implicate the public welfare,” Borough of Ellwood
City, 998 A.2d at 600, and “substantially outweighs any impact the issue will have
on employees[’]” working conditions, Schuylkill Haven Borough, 914 A.2d at 941,
“and, thus, should be insulated from the give-and-take of collective bargaining.”
Borough of Ellwood City, 998 A.2d at 600. Accordingly, this Court holds that the
Township’s election to require its police officers to substitute accrued paid leave for
FMLA leave is a managerial prerogative that is not subject to collective bargaining.
Further, considering that, among the FMLA’s purposes are “minimiz[ing] the
potential for employment discrimination on the basis of sex by ensuring generally
that leave is available for eligible medical reasons . . . on a gender-neutral basis[,]”
and “promot[ing] the goal of equal employment opportunity for women and men,”
29 U.S.C. § 2601(b)(4)-(5), no distinction shall be made in the case of an employee’s
pregnancy and childbirth.


   3. The Charge
             In order to prevail on the Charge, the Union had to prove that the
Township had a policy regarding when FMLA leave for the birth and care of a
newborn child commenced after FMLA leave for a prenatal or pregnancy-related
serious health condition, that it unilaterally changed such policy, and that the
policy was a mandatory subject of bargaining. See Lancaster Cnty.
             At the time of Detective Pierluisse’s second FMLA leave, the
Township did not have an FMLA or maternity leave policy governing its police
officers. Rather, when faced for the first and only time with an FMLA-qualifying
event in which an eligible police officer who sought FMLA leave for the birth and/or
                                          59
care of a newborn child, but who first used FMLA-qualifying leave for her own
prenatal- or pregnancy-related serious health condition that rendered her incapable
of performing the essential functions of her job,65 the Township followed federal
law.
               In accordance with the FMLA and DOL’s Regulations, the Township
timely notified Detective Pierluisse that her requested leave was FMLA-qualifying,

       65
           The Township’s handling of Detective Pierluisse’s leave for the birth of her first child in
2016 did not create a past practice that bound the parties relative to the birth of her second child.
Although “[e]vidence of past practice can be used . . . to create or prove a separate, enforceable
condition of employment which cannot be derived from the express language of the [CBA][,]” Pa.
State Corr. Offs. Ass’n v. Dep’t of Corr., State Corr. Inst. at Benner, 244 A.3d 85, 95 (Pa. Cmwlth.
2020) (quoting Penns Manor Area Sch. Dist. v. Penns Manor Area Educ. Support Pers. Ass’n, 953
A.2d 614, 618 (Pa. Cmwlth. 2008) (emphasis omitted)), the past practice “must be shown to be
the accepted course of conduct characteristically repeated in response to the given set of underlying
circumstances.” Pa. State Corr. Offs. Ass’n, 244 A.3d at 95 (quoting Allegheny Cnty. v. Allegheny
Cnty. Prison Emps. Indep. Union, 381 A.2d 849, 852 n.12 (Pa. 1977)). The Pennsylvania Supreme
Court explained that “[a] custom or practice is not something which arises simply because a given
course of conduct has been pursued by [m]anagement or the employees on one or more occasions.
A custom or a practice is a usage evolved by men as a normal reaction to a recurring type situation.”
Allegheny Cnty., 381 A.2d at 853 n.12. “Recurring” is defined in Merriam-Webster’s online
dictionary as “occurring repeatedly : happening or appearing multiple times[.]” www.merriam-
webster.com/dictionary/recurring (last visited Oct. 6, 2022); see also Whitfield v. Workers’
Comp. Appeal Bd. (Tenet Health Sys. Hahnemann LLC), 188 A.3d 599 (Pa. Cmwlth. 2018).
Notably, Hearing Examiner Marino has previously held that “[o]ne occurrence . . . does not
constitute a ‘normal reaction to a recurring type of situation’ and therefore the ‘accepted course of
conduct characteristically repeated,’ as required by the Supreme Court.” New Cumberland Police
Emps., 43 PPER ¶ 28 (quoting Allegheny Cnty., 381 A.2d at 852 n.12 (emphasis omitted)); see
also Whitehall Twp., 18 PPER ¶ 18024 (1986) (a single prior mistaken/inadvertent action does not
establish past practice). This Court agrees.
         Here, Detective Pierluisse was not an eligible employee when she requested leave related
to the birth of her first child in 2016, since she had not worked the prerequisite 1,250 hours.
Because the FMLA did not apply, the Township was prohibited, as a matter of federal law, from
designating and counting Detective Pierluisse’s 2016 leave as FMLA leave. Under the
circumstances, the Township’s single instance of temporarily and mistakenly characterizing
Detective Pierluisse’s 2016 leave as FMLA leave, when it was not, did not create a policy that
required the Township to calculate Detective Pierluisse’s FMLA leave for a serious health
condition and/or birth and care of her second child from the date that child was born. Notably,
before the Township discovered that Detective Pierluisse was ineligible for FMLA leave in 2016,
it notified her (just like it did on December 5, 2017), that her “FMLA leave will run concurrently
with the receipt of any disability benefits, as permitted by the FMLA[.]” R.R. at 67a.
                                                 60
that the Township would designate and count such leave as FMLA leave as of when
such leave began, and that the Township expected her to take vacation and other
paid leave concurrently with the FMLA leave. See 29 U.S.C. § 2612(d)(2); see also
29 C.F.R. §§ 825.207, 825.300. As directed by the FMLA and DOL’s Regulations,
the Township calculated Detective Pierluisse’s 12 weeks of FMLA leave related to
the pregnancy and birth of her second child as of November 27, 2017, the date she
became unable to perform her job duties. See 29 C.F.R. § 825.300(d)(1). The FMLA
and DOL’s Regulations authorized Detective Pierluisse to receive “a total of 12
workweeks of leave during any 12-month period for any one, or more, of the
[qualifying] reasons[.]” 29 C.F.R. § 825.200(a) (emphasis added). Detective
Pierluisse used approximately 6 of her allotted 12 FMLA leave weeks for her
prenatal- and pregnancy-related serious health conditions before the birth of her
second child, and she used the remaining 6 weeks for the birth and care of her second
child. Once those 12 weeks were exhausted, Detective Pierluisse was no longer
eligible for the FMLA’s protection.66 See id.; see also 29 U.S.C. § 2612; WHD Op.
Letter, FMLA 2005-3-A. The only discretion the Township could and did exercise
was its election to have Detective Pierluisse substitute accrued vacation and other
paid leave for FMLA leave, see 29 U.S.C. § 2612(d)(2); see also 29 C.F.R. §
825.207, which is a managerial prerogative and not subject to bargaining.67 See

       66
            “[S]ome states, such as California, have separate pregnancy/bonding leaves with separate
criteria and separate entitlements.” Fam. & Med. Leave Handbook ¶ 130, FREQUENTLY ASKED
LEAVE QUESTIONS, 2003 WL 25316974. Pennsylvania is not currently among them.
         67
            Although, as previously discussed herein, there was no past practice upon which the
Board could rely in this case, a past practice cannot abridge a managerial prerogative. See Town
of McCandless; see also S. Park Twp. Police Ass’n v. Pa. Lab. Rels. Bd., 789 A.2d 874 (Pa.
Cmwlth. 2002). “[A] past practice is not binding on a public employer unless that practice is
subject to mandatory bargaining under a [CBA].” State Sys. of Higher Educ. v. Ass’n of Pa. State
Coll. & Univ. Facs., 834 A.2d 1235, 1242 (Pa. Cmwlth. 2003).
               To conclude that an employer must bargain collectively with a
               bargaining unit over something that may constitute a past practice
               but is not a mandatory subject of collective bargaining would bind
                                                61
Town of McCandless; see also City of Jeannette; City of Scranton; New Cumberland
Police Emps. Accordingly, when the Township designated and calculated Detective
Pierluisse’s FMLA leave beginning on the day she became incapacitated by a serious
health condition related to her second pregnancy, the Township did not implement
a new, discretionary policy that was a mandatory subject of bargaining.
               Notwithstanding, the Board in this case concluded that “the Township
was not at liberty to unilaterally implement a change in its policy to now mandate
that Detective Pierluisse take her FMLA leave for her own serious medical
condition.” Final Order at 9. However, because the Board was not authorized to
interpret the FMLA, the Board’s interpretation of the FMLA is not entitled to
deference.68 See 29 C.F.R. § 825.701(a); see also Marcellus Shale Coal.; Nw. Youth
Servs., Inc.; Twp. of Bordentown N.J.; MCI Telecomm. Corp.


                                            Conclusion
               Based on this Court’s review of the applicable law and relevant record
evidence, it is clear that the Union failed to meet its burden of proving that the
Township unilaterally changed a policy that was a mandatory subject of bargaining.

               an employer to virtually all practices including matters of
               managerial prerogative extant at the time of negotiating a [CBA] and
               arbitrarily expand the parameters of []Act 111.
S. Park Twp. Police Ass’n, 789 A.2d at 879-80.
        68
           This Court agrees with the Township, see Township Reply Br. at 9-11, that, although the
Board claims that its decision is limited to concurrent use of paid sick leave benefits and FMLA
leave when an employee experiences a serious medical condition due to pregnancy prior to the
birth of a child, see Board Br. at 18, the Board did not similarly limit its remedy to such situations.
See Final Order at 13. Moreover, by creating a distinction between FMLA leave for serious health
conditions related to pregnancy and those that are not, the Board may allow for male and female
employees to be burdened differently, which the FMLA was intended to prevent. See 29 U.S.C. §
2601(b)(4)-(5); 29 C.F.R. § 825.112(b). Finally, the Board’s statement that an employer has the
right to designate FMLA leave to run concurrently with sick leave benefits in situations other than
pregnancy and childbirth suggests that the employer has the right to make such determinations in
some cases but not others, thereby suggesting a managerial prerogative.
                                                 62
In reaching a decision to the contrary, the Board misapplied the FMLA and
erroneously concluded that the Township violated its statutory duty to bargain under
Section 6(1)(a) and (e) of the PLRA as read in pari materia with Act 111.
Accordingly, this Court reverses the Board’s Final Order.




                                      _________________________________
                                      ANNE E. COVEY, Judge




                                        63
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Towamencin Township,                    :
               Petitioner               :
                                        :
            v.                          :
                                        :
Pennsylvania Labor Relations Board,     :   No. 789 C.D. 2020
                 Respondent             :


                                    ORDER

            AND NOW, this 7th day of October, 2022, the Pennsylvania Labor
Relations Board’s July 24, 2020 Final Order is reversed.




                                      _________________________________
                                      ANNE E. COVEY, Judge
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Towamencin Township,                         :
               Petitioner                    :
                                             :
               v.                            :
                                             :
Pennsylvania Labor Relations Board,          :   No. 789 C.D. 2020
                 Respondent                  :   Argued: June 10, 2021



BEFORE:        HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED

DISSENTING OPINION
BY JUDGE FIZZANO CANNON                           FILED: October 7, 2022


               I respectfully dissent from the majority’s reversal of the Final Order of
the Pennsylvania Labor Relations Board (Board). For the reasons explained below,
I would affirm.


                      I. Scope of the Issues Raised in the Charge
               As the majority correctly observes, the Board’s brief asserted it was
“not saying that [Towamencin Township (Township)] cannot require an employe[e]
to run [Family and Medical Leave Act of 19931 (FMLA)] leave entitlement
concurrent[ly] with paid sick leave benefits when experiencing a serious medical


      1
          29 U.S.C. §§ 2601, 2611-2620, 2631-2636 & 2651-2654.
condition, other than a pregnancy prior to the birth of a child.”2 Accordingly, the
majority reasons that “the Union’s Charge [of Unfair Labor Practices (Charge)] and
the Board’s argument . . . are expressly limited to . . . the Township’s calculation of
FMLA leave for an employee who experiences a prenatal- or pregnancy-related
serious health condition and also seeks FMLA leave for the birth and/or care for a
newborn child . . . .” Towamencin Twp. v. Pa. Lab. Rels. Bd., ___ A.3d ___, ___
(Pa. Cmwlth., No. 789 C.D. 2020, filed Oct. 7, 2022), slip op. (Maj. Op.) at 16 n.23.
On that basis, the majority concludes that, in considering the Township’s policy and
past practice regarding FMLA leave, “the Board erred by relying on the Township’s
actions relative to leave taken by a male police officer for knee and hip surgery.” Id.
(citing Reproduced Record (R.R.) at 44a-45a (six-month leave for knee surgery in
2014 and three-month leave for hip surgery in 2016, with no concurrent running of
FMLA leave in either instance)).
               The applicable regulation requires that a charge filed with the Board
must include a “clear and concise statement of the facts constituting the alleged
unfair practice, including the names of the individuals involved in the alleged unfair
practice, the time, place of occurrence and nature of each particular act alleged, and
reference to the specific provisions of the act alleged to have been violated.” 34 Pa.
Code § 95.31. Here, the Charge alleged, in pertinent part:



       2
           I note that here, Detective Jamie Pierluisse’s physical disability was related to her
pregnancy and the caesarian delivery of her second child, and it lasted for several weeks after the
birth, Proposed Decision & Order at 6, as had also been the case after the birth of her first child.
However, the bargaining unit, consisting of the Officers of the Towamencin Township Police
Department (Union), is not challenging the Township’s right to commence FMLA parental leave
as of the date of birth, in accordance with the Township’s stated policy at the time Pierluisse’s first
child was born, even though the FMLA parental leave ran concurrently with available sick leave
for the first few weeks.

                                               CFC-2
               12. Policy concerning implementation of FMLA leave is
               a mandatory subject of bargaining.
               13. [The Township’s] change in the commencement of
               FMLA for the birth of a child on December 5, 2017, was
               a unilateral change in working conditions without
               bargaining with the [Union].
               14. In unilaterally changing the FMLA policy on
               December 5, 2017, the [] Township violated an established
               past practice regarding the implementation of FMLA leave
               with regard to childbirth coverage.

R.R. at 5a. At the time the Township changed its policy3 on December 5, 2017,
Pierluisse was off work at her doctor’s recommendation. Bd.’s Final Order at 3. In
other words, she was off because of pregnancy-related sickness or disability, not for
parental leave following the birth of her child, which did not occur until January 10,
2018. See id. Therefore, the Township’s placement of Pierluisse on FMLA leave
as of December 5, 2017 necessarily constituted a change to the sick leave policy.
Thus, the effects of the Township’s policy change on sick leave and parental leave
under the FMLA were not merely related, but inextricably intertwined.4 Therefore,

       3
          As found by the hearing examiner, the Township’s witness “admitted that he changed the
Township’s FMLA policy with respect to designating the commencement of leave as soon as an
officer is out of work instead of permitting the officer to defer FMLA leave and utilize short-term
disability at full pay under the [collective bargaining agreement (CBA)].” Proposed Decision &
Order at 16; see also Bd.’s Final Order at 13 (making absolute and final the hearing examiner’s
Proposed Decision & Order).
       4
         By contrast, in Teamsters Local Union 77, Turnpike Commission and Public Service
Employees v. Pennsylvania Labor Relations Board, 492 A.2d 782, 784-85 (Pa. Cmwlth. 1985), an
unfair practice charge alleged improper electioneering outside a polling area. This Court upheld
the Board’s refusal to consider unrelated allegations of maintaining an illegal check-off list to
determine who had voted and illegally promising voting employees a party after the election. Id.
at 784-85. Likewise, in Teamsters Local Union No. 384 v. Kennett Consolidated School District,
37 PPER ¶ 89 (2006), cited by the majority, the Board noted “a clear distinction between a claim
of unfair practices for discriminatorily subcontracting to avoid a union organizing campaign,”
which was alleged in the union’s charge, and an unrelated “claim of unlawful surveillance and
interrogation of employe[e]s,” which was not within the scope of the union’s charge. Id.

                                             CFC-3
the Township’s past practice of allowing police officers to use paid sick leave
without concurrently exhausting their FMLA leave was relevant in adjudicating the
Township’s treatment of Pierluisse’s leave. For that reason, I would hold that the
issue of the Township’s unilateral change to its sick leave policy was fairly
subsumed in the Union’s Charge regarding the Township’s application of the FMLA
to Pierluisse. Accordingly, I differ from the majority view and would hold that the
Union’s Charge in this case was sufficient to allow consideration of past practice
regarding sick leave other than pregnancy.
                In this regard, I also disagree with the majority’s suggestion that the
hearing examiner and the Board improperly broadened the issues raised in the
Charge. The hearing officer described the issue raised by the Charge as
                whether the Township violated Section 6(1)(a) and (e) of
                the [Pennsylvania Labor Relations Act (PLRA)5] as read
                with Act 111[6] when it designated the commencement of
                FMLA leave for . . . Pierluisse when she left work for an
                FMLA[-]qualifying event resulting from her incapacity to
                perform police officer duties due to her second pregnancy
                and when she desired to use negotiated paid leave benefits
                instead of FMLA[-]designated leave, as the Township
                permitted during her first pregnancy.

Proposed Decision & Order at 8. The Board described the issue as
                whether an employer is required to collectively bargain
                over the discretionary aspects of the FMLA before
                implementing a leave policy prohibiting the “stacking” of
                leave benefits where two FMLA-qualifying absences
                occur back-to-back, such as here, where the employe[e]
                suffered her own serious health condition which was then
                followed by the necessity to care for a newborn child.


      5
          Act of June 1, 1937, P.L. 1168, as amended, 43 P.S. § 211.6(1)(a), (e).
      6
          Act of June 24, 1968, P.L. 237, as amended, 43 P.S. §§ 217.1-217.12.

                                             CFC-4
Bd.’s Final Order at 11. In my view, the descriptions of the Charge provided by both
the hearing examiner and the Board did not expand the scope of the Charge, but
rather, simply described the factual context of the issues raised and fairly subsumed
in the Charge.
             Moreover, I discern no basis upon which the Township could treat sick
leave related to pregnancy any differently from its treatment of sick leave generally.
As the majority acknowledges, Section 2612(a)(2) of the FMLA makes clear that
the right to parental leave related to the birth of child commences when the child is
born. See 29 U.S.C. § 2612(a)(2) (providing that “entitlement to leave . . . for a birth
. . . of a son or daughter shall expire at the end of the 12-month period beginning on
the date of such birth . . .”). Before that, therefore, a prenatal and pregnancy-related
health issue that renders an employee incapable of performing the functions of the
job would be subject to sick leave that commences when the incapacity begins, not
parental leave. Thus, in my view, the fundamental issue in this case is not pregnancy
sick leave specifically, but a unilateral change in policy or past practice that forces
an employee to use FMLA leave concurrently with any paid sick leave – although,
in this instance, that unilateral change in policy or past practice also had the effect
of reducing the amount of FMLA leave remaining to be used as parental leave after
the birth of a child. See Bd.’s Final Order at 8 n.8 (explaining that “[b]y requiring .
. . Pierluisse to use FMLA leave during her own illness related to the pregnancy (for
which she was contractually entitled to unlimited leave), the Township reduced . . .
her ability to take needed FMLA leave to care for family or her [newborn] child”).
             A critical aspect of the CBA here is its provision for unlimited paid sick
leave for the Township’s police officers. See Proposed Decision & Order at 8 n.5.
In light of this provision, it makes sense that the Township never previously required


                                        CFC-5
police officers to use FMLA leave concurrently with paid sick leave. There was no
point in doing so, because the paid sick leave was unlimited anyway. It was only
when the Township was faced with a second request for FMLA parental leave by
Pierluisse that it decided to minimize that leave by requiring her to use FMLA leave
concurrently with her paid sick leave as soon as her doctor recommended that she
stop working in advance of her second child’s birth. See Bd.’s Final Order at 4
(explaining that the Township chose to designate Pierluisse’s FMLA leave to start
the first day she was off work, “due to manpower shortages in the department”).
               Perhaps there had not been a previous instance where a police officer
used extensive sick leave and then used FMLA leave in the same year for a purpose
other than sickness; it is possible that the Township had not previously had occasion
to consider how to handle such a situation. Nonetheless, the fact remains that until
Pierluisse’s second pregnancy, the Township had always allowed its police officers
to use their unlimited paid sick leave without concurrently running out their available
FMLA leave. Bd.’s Final Order at 12; see R.R. at 44a-45a (six-month leave for knee
surgery in 2014 and three-month leave for hip surgery in 2016, with no concurrent
running of FMLA leave in either instance). As a consequence, FMLA leave had
always remained available in the event an FMLA-eligible reason other than sick
leave arose. The Township’s unilateral decision to start requiring FMLA leave to
run concurrently with sick leave was not merely a change in its parental leave policy
as previously applied to Pierluisse’s first pregnancy;7 it was a clear change to the

       7
           The hearing examiner found that there was an established past practice, although
involving only a single past instance, of allowing use of FMLA parental leave beginning upon the
birth of a child rather than upon the beginning of sick leave for pregnancy. Proposed Decision &
Order at 16. The Board found the record provided substantial evidence in support of the hearing
examiner’s findings of fact. Bd.’s Final Order at 11-12 Moreover, the Board observed that the
Township expressly stated in its letter to Pierluisse regarding her first leave that it was handling

                                             CFC-6
Township’s established past practice regarding FMLA and sick leave. In other
words, the past practice at issue was not merely the Township’s reaction to the only
previous instance of a request for pregnancy sick leave and parental leave following
the use of that sick leave, but more fundamentally, the Township’s past practice of
allowing police officers to use their unlimited paid sick leave as needed, without
taking FMLA leave concurrently.8


                   II. Construction and Application of the FMLA
              As discussed further below, discretionary aspects of the FMLA are
subject to collective bargaining.          Thus, a critical issue here is whether the
Township’s designation of Pierluisse’s FMLA leave beginning as of December 5,
2017 was discretionary or mandatory. The majority accepted the Township’s
argument that the designation was mandatory. I respectfully disagree.9
              As the majority correctly observes, Section 825.300 of the United
States Department of Labor (DOL) regulations implementing the FMLA provides
that once an employer learns that an employee’s leave request is for an FMLA-
qualifying reason,



the leave request according to its existing FMLA policy. Bd.’s Final Order at 2. Therefore,
treatment of her second leave was indisputably a policy change.
       8
          The hearing officer also found that there was an established past practice of allowing
police officers to use sick leave without concurrently using FMLA leave. Proposed Decision &
Order at 16. The Board found the record provided substantial evidence in support of the hearing
examiner’s findings of fact. Bd.’s Final Order at 11-12; see R.R. at 44a-45a. As discussed above,
I disagree with the majority’s suggestion that this past practice was not relevant here.
       9
         I note the hearing examiner’s finding of fact that the Township’s witness “acknowledged
that there was a choice, but the Township was choosing to designate [Pierluisse’s] FMLA [leave]
to begin on the first day she was out of work due to manpower shortages and needing her back at
work.” Proposed Decision & Order at 5 (emphasis added) (citing R.R. at 21a & 56a-57a).

                                            CFC-7
              the employer must notify the employee of the employee’s
              eligibility to take FMLA leave within 5 business days . . . .
              ....
              The employer is responsible in all circumstances for
              designating leave as FMLA-qualifying, and for giving
              notice of the designation to the employee . . . whether the
              leave will be designated and will be counted as FMLA
              leave within five business days . . . .

29 C.F.R. § 825.300(b)(1) & (d)(1); see also 29 C.F.R. § 825.301(a). I agree with
the majority that this language is not ambiguous. However, I disagree with the
majority’s reading of this provision. In my view, nothing in the language of the
regulation mandates that once an employer designates leave as FMLA-eligible, it
must count the leave as such against the employee’s wishes. Rather, I agree with the
Board’s conclusion that while an employer’s notice of an FMLA-eligible event is
mandatory, the language of the applicable regulation imposes no requirement that
the employer must designate and count leave taken for an FMLA-eligible purpose
as FMLA leave.10 See 29 C.F.R. § 825.300(d)(5) (stating that “[i]f the employer
requires . . . that paid leave taken under an existing leave plan be counted as FMLA
leave, the employer must inform the employee of this designation . . .”) (emphasis
added). Indeed, such a construction would contravene the express provisions of
Sections 2652(b) and 2653 of the FMLA itself, which state that “Nothing in th[e
FMLA] . . . shall be construed to discourage employers from adopting or retaining
leave policies more generous than any policies that comply with the requirements
under th[e FMLA] . . .” or “to diminish the obligation of an employer to comply with
any [CBA] or any employment benefit program or plan that provides greater . . .

       10
         In fact, the Township’s witness expressly acknowledged that the Township had a choice
whether to count Pierluisse’s pre-birth sick leave as FMLA leave. See Proposed Decision & Order
at 5.

                                           CFC-8
rights to employees than the rights established under th[e FMLA] . . . .” 29 U.S.C.
§§ 2652(b) & 2653; see also 29 C.F.R. § 825.700(a) & (b).
             The Board concluded that under applicable case law, an employee may
decline or delay FMLA leave. Bd.’s Final Order at 9-10. I agree with the Board on
this question as well. A line of federal and state court and administrative decisions,
cited and acknowledged by the majority, have held that the FMLA does not preclude,
and an employee may affirmatively elect, refusal to use FMLA leave for an FMLA-
qualifying reason. See, e.g., Escriba v. Foster Poultry Farms, Inc., 743 F.3d 1236,
1244 & 1247 (9th Cir. 2014) (concluding that “nothing in the FMLA precludes an
employee from deferring the exercise of his or her FMLA rights,” that “an employee
can affirmatively decline to use FMLA leave, even if the underlying reason for
seeking the leave would have invoked FMLA protection,” and that “the preservation
of future FMLA leave is a compelling reason why an employee might wish to do
so”); Salem Cmty. Coll. & Salem Cmty. Coll. Fac. Ass’n, 38 N.J. Pub. Emp. Rep. 42
(N.J. Pub. Emp. Rels. Comm’n 2011) (concluding that the FMLA does not require
an employer to force an employee to take FMLA leave if the employee declines it);
accord Gravel v. Costco Wholesale Grp., 230 F. Supp. 3d 430, 436 (E.D. Pa. 2017)
(holding that an employer could not be liable for failing to grant FMLA leave that
was expressly declined by the employee); Amstutz v. Liberty Ctr. Bd. of Educ., 127
F. Supp. 3d 846, 854 (N.D. Ohio 2015) (same).
             As the majority correctly observes, the DOL has suggested in forms and
opinion letters that once an employee requests leave for an FMLA-eligible reason,
the employer must designate and count it as FMLA leave, and the employee cannot
decline to use FMLA leave by using paid leave instead, in order to save FMLA leave




                                       CFC-9
for later use. See DOL Form WH-382;11 WHD Op. Letter FMLA2019-1-A at 2,
R.R. at 180a; WHD Op. Letter FMLA2019-3-A at 3, R.R. at 185a. The majority
posits that in the event the DOL’s regulations are ambiguous, the DOL’s
interpretation is entitled to deference. However, as stated above, I agree with the
majority that the regulation is not ambiguous; thus, deference to the DOL does not
come into play.
             Moreover, I agree with the hearing examiner that the DOL’s
interpretation is not entitled to overrule contrary judicial decisions. The hearing
examiner aptly and persuasively explained:
             I am unable to give controlling weight to an opinion by
             one [DOL Wage and Hour Division (WHD)] administrator
             that contradicts the overwhelming weight of federal and
             state authority (as well as prior DOL-WHD opinion
             letters) holding that mandating the use of FMLA when an
             employe[e] wishes to use other leave benefits instead is
             within the scope of bargaining, where a collective
             bargaining relationship exists and is not mandatory for
             employers. A single administrator of the [WHD] does not
             have more authority than multiple Circuit Courts of
             Appeals, [and] Federal District Courts, including
             Pennsylvania . . . , all of which have concluded that
             choosing not to take FMLA leave in favor of paid leave
             benefits is permissive, optional for the employe[e] and
             within the scope of bargaining. [(Citation omitted.)]
             Moreover, 29 [C.F.R. §] 825.701(a) provides that the
             FMLA shall not supersede any provision of any state or
             local law that provides greater family or medical leave
             rights. Therefore, Pennsylvania law that provides the
             protection of bargaining over medical leave, where a
             collective bargaining relationship exists, supersedes a
             more restrictive interpretation of the FMLA regulations.



      11
         “Designation Notice under the Family and Medical Leave Act,” available at
www.dol.gov/sites/dolgov/files/WHD/legacy/files/WH-382.pdf (last visited October 6, 2022).
                                        CFC-10
Proposed Decision & Order at 13 (emphasis added).12 Like the hearing examiner, I
find judicial decisions more persuasive than an agency opinion letter. Accord Nat’l
Cable & Telecomms. Ass’n v. Brand X Internet Servs., 545 U.S. 967, 984 (2005)
(explaining that a court’s interpretation of a statute overrides an agency’s
interpretation if the court decision holds the statute is unambiguous). For these
reasons, I conclude that an employer’s designation of leave as FMLA-eligible is
mandatory, but requiring the employee to use FMLA leave is discretionary.
Discretionary aspects of the FMLA are subject to collective bargaining under Act
111 read in pari materia with the PLRA. Int’l Ass’n of Firefighters Loc. #1749 v.
City of Butler, 32 PPER ¶ 32066 (proposed decision & order (PDO), Mar. 16, 2001);
Int’l Ass’n of Firefighters, Loc. 1803 v. City of Reading, 31 PPER ¶ 31057 (Final
Order, Mar. 28, 2000); AFSCME Loc. 1971 v. Phila. Off. of Hous. & Cmty. Dev., 27


       12
          The majority points out that the hearing examiner’s analysis here was contrary to one of
his own previous decisions, in which he opined that placement of an employee on FMLA leave
was a management prerogative. ___ A.3d at ___, Maj. Op. at 49-50 (quoting New Cumberland
Police Emps. v. New Cumberland Borough, 43 PPER ¶ 28 (proposed decision & order (PDO),
Aug. 2, 2011)). However, in that earlier decision, the hearing examiner observed that there was
then no applicable Board precedent on the issue. By contrast, here, the Board has adopted the
hearing examiner’s analysis that is counter to the reasoning in New Cumberland. As the majority
notes, “hearing examiner decisions have some weight when the Board has left them in effect. . . .”
___ A.3d at ___, Maj. Op. at 50 n.55 (quoting Fraternal Ord. of Police, Star Lodge No. 20 v. Pa.
Lab. Rels. Bd., 522 A.2d 697, 700 (Pa. Cmwlth. 1987), aff’d, 560 A.2d 145 (Pa. 1989)) (additional
quotation marks omitted).
       Moreover, in his opinion here, the hearing examiner expressly disclaimed and disagreed
with his previous reasoning in New Cumberland, stating:
                       With respect to this [hearing] examiner’s prior decision in
               New Cumberland, . . . that decision was wrongly decided and
               contradicts the overwhelming weight of authority which
               consistently requires that mandating concurrent use of FMLA leave
               with other leave benefits is a mandatory subject of bargaining. In
               this regard, I reject that decision, and I refuse to follow it. New
               Cumberland . . . is not binding authority here.
Proposed Decision & Order at 15.

                                            CFC-11
PPER ¶ 27214 (PDO, Aug. 27, 1996); accord Verizon N., Inc. & Int’l Brotherhood
of Elec. Workers, Loc. 1637, 352 NLRB 1022 (2008) (under National Labor
Relations Act, 29 U.S.C. §§ 151-169, employer was required to bargain before
changing prior policy of allowing employees to stack sick leave and FMLA leave
rather than running them concurrently).
               Accordingly, I would hold that the Township’s change of policy to
require FMLA leave to run concurrently with sick leave was subject to collective
bargaining. By implementing the change unilaterally, the Township violated Act
111 as read in pari materia with the PLRA and committed an unfair labor practice.13


                  III. Weighing the Parties’ Interests under Act 111
               Act 111 requires bargaining before unilateral changes in mandatory
subjects of bargaining. City of Erie v. Pa. Lab. Rels. Bd., 32 A.3d 625, 637 (Pa.
2011). As the majority observes, “[t]his fundamental mandate of labor law is


       13
           The Board suggested in its brief that this case presented “unique circumstances”
militating in favor of requiring collective bargaining, because Pierluisse’s pregnancy-related
disability and her request for FMLA leave after the birth of her child were “separate and distinct
events” with respect to her use of sick leave and FMLA parental leave. Bd.’s Br. at 17 n.7. I
disagree with the Board on this point. Neither the pregnancy-related reason for Pierluisse’s
disability prior to childbirth nor the childcare reason for her request for FMLA leave after
childbirth was relevant to the question of the Township’s duty to bargain over its change of policy.
Moreover, neither the reason for using sick leave nor the reason for using FMLA leave rendered
the circumstances unique.
        As the majority aptly observes, “the Board’s concession that the Township has the
managerial right to count FMLA leave concurrently with paid leave in some situations, but not
others, defies logic.” ___ A.3d at ___, Maj. Op. at 53. However, I disagree with the majority’s
conclusion concerning the effect of the Board’s error in logic. I believe the Township could not
unilaterally count paid sick leave and FMLA leave concurrently in any situation. The Township
had a past policy of allowing police officers to use their unlimited paid sick leave without
concurrently using FMLA leave, without regard to the reason for using sick leave. See R.R. at
44a-45a. Therefore, regardless of the specific circumstances here, requiring concurrent use of sick
leave and FMLA leave was a unilateral change in policy that required prior bargaining.

                                             CFC-12
applicable regardless of whether the [CBA] expressly mentions such benefits;
whether they have been incorporated into the [CBA] by reference; or whether the
agreement is silent on that mandatory subject of bargaining.” Id.
               Bargaining is mandatory on any subject that “bears a rational
relationship to the employees’ duties . . .” or to matters such as compensation. Pa.
State Park Officers Ass’n v. Pa. Lab. Rels. Bd., 854 A.2d 674, 680 (Pa. Cmwlth.
2004). Thus, employee leave is normally a subject of mandatory bargaining. See,
e.g., Schmidt v. Borough of Stroudsburg, 670 A.2d 208, 210 n.9 (Pa. Cmwlth. 1996)
(stating that generally, the number of sick and vacation days for public employees
are fixed by the collective bargaining agreement); Clarion-Limestone Area Sch. Dist.
v. Pa. Lab. Rels. Bd., 646 A.2d 1280, 1282 (Pa. Cmwlth. 1994) (observing that a
public employer cannot make unilateral changes in its policy concerning terms and
conditions of employment and that leave policies are mandatory subjects of
bargaining).
               However, “managerial prerogatives” are not subject to mandatory
bargaining. City of Allentown v. Int’l Ass’n of Fire Fighters Loc. 302, 157 A.3d 899,
906 (Pa. 2017). Managerial prerogatives are “matters of managerial decision-
making that are fundamental to public policy or to the public enterprise’s direction
and functioning . . .”; they include matters such as an employer’s functions and
programs, budget, organizational structure, and selection and direction of its
personnel. Id. I agree with the majority that, as a general rule, “[w]here a managerial
policy concern substantially outweighs any impact the issue will have on employees,
the subject will be deemed a managerial prerogative and non-bargainable.” ___
A.3d at ___, Maj. Op. at 44 (quoting Schuylkill Haven Borough v. Schuylkill Haven




                                       CFC-13
Police Officers Ass’n, 914 A.2d 936, 941 (Pa. Cmwlth. 2006) (internal quotation
marks omitted)).
             The majority reasons:
             This Court agrees that police officer staffing “strike[s] at
             the heart of policy decisions that directly implicate the
             public welfare,” Borough of Ellwood City [v. Pennsylvania
             Labor Relations Board, 998 A.2d 589, 600 (Pa. 2010)],
             and “substantially outweighs any impact the issue will
             have on employees[’]” working conditions, Schuylkill
             Haven Borough[, 914 A.2d at 941], “and, thus, should be
             insulated from the give-and-take of collective bargaining.”
             Borough of Ellwood City, 998 A.2d at 600.

___ A.3d at ___, Maj. Op. at 53. In an instance where a public employer has retained
close unilateral control over employee leave policies, I would not necessarily
disagree with this as a general premise. However, Borough of Ellwood City
concerned a borough’s unilateral prohibition on the use of tobacco products on or in
Borough-owned buildings, vehicles, and equipment, and Schuylkill Haven Borough
related to the number of police officers the borough would employ and the amount
of their pension contributions. See Borough of Ellwood City, 998 A.2d at 592;
Schuylkill Haven Borough, 914 A.2d at 938. Neither is instructive in this case.
             Here, the Township has already bargained with the Union over police
officers’ leave time, and the CBA expressly provides the police officers with
unlimited paid sick leave. The Township is not contending that the amount of sick
leave was not subject to bargaining. In the specific circumstances here, I can only
conclude that the CBA reflects the parties’ agreement to limit the extent to which
the Township’s interest in police officer staffing levels and public welfare can
permissibly affect the police officers’ leave rights. As a result, I do not believe a
further balancing test is needed concerning the parties’ competing interests.


                                      CFC-14
             Allowing the Township to unilaterally forbid stacking of paid sick leave
and FMLA leave could mean that a police officer who was disabled for 12 or more
weeks in the same year would be unable to obtain needed leave for a family
emergency that might arise in that year. In effect, such a consequence could expose
that officer to job loss as a de facto consequence of using sick leave which, under
the CBA, is supposed to be unlimited. Accordingly, I conclude that the Township’s
unilateral change in policy to force its police officers to use their FMLA leave
concurrently with their unlimited paid sick leave impermissibly reduces their
previously existing job protection without bargaining.


                                  IV. Past Practice
             Inasmuch as the Township admitted it unilaterally changed its previous
policy by forcing Pierluisse to use FMLA leave concurrently with sick leave, I would
hold that the policy change required prior bargaining, such that the Union did not
need to establish that the Township’s application of its previous policy also reflected
a binding past practice. Nonetheless, I respectfully disagree with the majority’s
conclusion that the Union failed to establish such a past practice.
             As discussed in Section I above, the Township’s previous practice was
not reflected solely in its treatment of the single event of Pierluisse’s first parental
leave. Rather, the Board found there was a longstanding practice of allowing the
Township’s police officers to use their unlimited paid sick leave without
concurrently using FMLA leave. Bd.’s Final Order at 12; see R.R. at 44a-45a. In
my view, as discussed above, the Township’s altered treatment of Pierluisse’s
parental leave for the birth of her second child also altered this past practice by




                                       CFC-15
requiring FMLA leave to run concurrently with paid sick leave.14 Accordingly, the
Township was required to bargain with the Union before instituting such an
alteration.


                                       V. Conclusion
              For the foregoing reasons, I would affirm the Board’s decision.
Accordingly, I respectfully dissent.



                                            __________________________________
                                            CHRISTINE FIZZANO CANNON, Judge




       14
          As observed above, it was also contrary to the provisions of the FMLA, which expressly
provides that eligibility for FMLA parental leave related to childbirth begins on the date of the
birth. See 29 U.S.C. § 2612(a)(2).

                                           CFC-16